                                        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 1 of 85
 JS 44 (Rev. 06/17)                                                             CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 I. (a) PLAINTIFFS                                                                                                DEFENDANTS
       Alfredo Santiago                                                                                         ITW Food Equipment Group LLC, ILC Investments, Inc., ILC Investment
                                                                                                                Holdings, Inc., and Hobart LLC, incorrectly sued as Hobart Corporation,
 (b)         County of Residence of First Listed Plaintiff              Lancaster County, PA                      County of Residence of First Listed Defendant               Miami County, Ohio
                                     (EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)
 (c)         Attorneys (Firm Name, Address, and Telephone Number)                                                 NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
     Arthur L. Bugay, Esquire                                                                                             THE TRACT OF LAND INVOLVED.
     GALFAND BERGER, L.L.P.                                                                                       Attorneys (If Known)
     1835 Market Street, Suite 2710                                                                                Robert W. Stanko, Esquire
     Philadelphia, Pennsylvania 19103                                                                              Andrew C. Goldstein, Esquire
                                                                                                                   Marshall Dennehey Warner Coleman & Goggin
                                                                                                                   2000 Market Street, Suite 2300, Philadelphia, PA 19103

 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                            III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                 f
                                                                                                             (For Diversity Cases Only)                                          and One Box for Defendant)
 ❒    1   U.S. Government                      3 Federal Question                                                                      PTF         DEF                                           PTF      DEF
             Plaintiff                             (U.S. Government Not a Party)                        Citizen of This State           X           1     Incorporated or Principal Place          4        4
                                                                                                                                                              of Business In This State

 ❒    2   U.S. Government                   X 4 Diversity                                               Citizen of Another State          2           2   Incorporated and Principal Place         5         X
             Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                        Citizen or Subject of a           3           3   Foreign Nation                            6        6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                   Click here for: Nature of Suit Code Descriptions.
              CONTRACT                                                  TORTS                               FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
 ❒     110 Insurance                         PERSONAL INJURY                PERSONAL INJURY             ❒   625 Drug Related Seizure          ’   422 Appeal 28 USC 158          ❒  375 False Claims Act
 ❒     120 Marine                       ’    310 Airplane               X 365 Personal Injury -                 of Property 21 USC 881        ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
 ❒     130 Miller Act                   ’    315 Airplane Product               Product Liability       ❒   690 Other                                 28 USC 157                        3729(a))
 ❒     140 Negotiable Instrument                  Liability              ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
 ❒     150 Recovery of Overpayment      ’    320 Assault, Libel &              Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
           & Enforcement of Judgment              Slander                      Personal Injury                                                ❒  820 Copyrights                 ❒ 430 Banks and Banking
 ❒     151 Medicare Act                 ’    330 Federal Employers’            Product Liability                                              ❒  830 Patent                     ❒ 450 Commerce
 ❒     152 Recovery of Defaulted                  Liability              ❒ 368 Asbestos Personal                                              ❒  835 Patent - Abbreviated       ❒ 460 Deportation
           Student Loans                ’    340 Marine                         Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
           (Excludes Veterans)          ’    345 Marine Product                 Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
 ❒     153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                         LABOR                       SOCIAL SECURITY                ❒ 480 Consumer Credit
           of Veteran’s Benefits        ’    350 Motor Vehicle           ❒ 370 Other Fraud              ❒  710 Fair Labor Standards           ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
 ❒     160 Stockholders’ Suits          ’    355 Motor Vehicle           ❒ 371 Truth in Lending                 Act                           ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
 ❒     190 Other Contract                        Product Liability       ❒ 380 Other Personal           ❒ 720 Labor/Management                ’ 863 DIWC/DIWW (405(g))                  Exchange
 ❒     195 Contract Product Liability   ’    360 Other Personal                Property Damage                  Relations                     ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
 ❒     196 Franchise                             Injury                  ❒ 385 Property Damage          ❒ 740 Railway Labor Act               ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                        ’    362 Personal Injury -             Product Liability         ’ 751 Family and Medical                                               ❒ 893 Environmental Matters
                                                 Medical Malpractice                                            Leave Act                                                       ❒ 895 Freedom of Information
           REAL PROPERTY                       CIVIL RIGHTS               PRISONER PETITIONS            ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                     Act
 ❒     210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:              ❒ 791 Employee Retirement             ❒   870 Taxes (U.S. Plaintiff     ❒ 896 Arbitration
 ❒     220 Foreclosure                  ❒    441 Voting                  ❒ 463 Alien Detainee                  Income Security Act                     or Defendant)            ❒ 899 Administrative Procedure
 ❒     230 Rent Lease & Ejectment       ❒    442 Employment              ❒ 510 Motions to Vacate                                              ❒   871 IRS—Third Party                  Act/Review or Appeal of
 ❒     240 Torts to Land                ❒    443 Housing/                      Sentence                                                                26 USC 7609                     Agency Decision
 ❒     245 Tort Product Liability                Accommodations          ❒ 530 General                                                                                          ❒ 950 Constitutionality of
 ❒     290 All Other Real Property      ❒    445 Amer. w/Disabilities - ❒ 535 Death Penalty                     IMMIGRATION                                                            State Statutes
                                                 Employment                 Other:                      ❒   462 Naturalization Application
                                        ❒    446 Amer. w/Disabilities - ❒ 540 Mandamus & Other          ❒   465 Other Immigration
                                                 Other                   ❒ 550 Civil Rights                     Actions
                                        ❒    448 Education               ❒ 555 Prison Condition
                                                                         ❒ 560 Civil Detainee -
                                                                               Conditions of
                                                                                Confinement

 V. ORIGIN (Place an “X” in One Box Only)
 ’1       Original          X 2 Removed from                   ❒    3    Remanded from           ❒    4 Reinstated or       ’     5 Transferred from         ❒   6 Multidistrict          ❒   8 Multidistrict
          Proceeding            State Court                              Appellate Court                Reopened                    Another District               Litigation -                 Litigation -
                                                                                                                                    (specify)                       Transfer                   Direct File
                                               Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity): 28
                                               U.S.C. §1332, 1441 28 U.S.C. §1332, 1441 dfd                                                                          28 U.S.C. §§ 1332(a)  1441, 1446
 VI. CAUSE OF ACTION                           Brief description of cause:    Plaintiff alleges injuries as a result of an alleged incident involving a mixer grinder manufactured and sold by Defendants.


  VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                      CHECK YES only if demanded in complaint:
       COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:         ’ Yes      X ’ No
❒ RELATED CASE(S)
                                                  (See instructions):
       IF ANY                                                             JUDGE                                                                   DOCKET NUMBER
 DATE                                                                        SIGNATURE OF ATTORNEY OF RECORD
     3/23/2021
 FOR OFFICE USE ONLY

       RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                             MAG. JUDGE
                                                                                                              z




               Case 5:21-cv-01383-EGS
                         IN THE UNITEDDocument 1 Filed 03/23/21
                                      STATES DISTRICT    COURT Page 2 of 85
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM

ALFRED() SANTIAGO                                0
                                                 c                 CIVIL ACTION
                  v.                             •
                                                 0


ITW FOOD EQUIPMENT                               •
                                                 4


GROUP LLC, et al.                                4
                                                 •


                                                                      NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
tiling the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which
that defendant believes the case should be assigned.


SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus-Cases brought under 28 U.S.C. §2241through §2255.                                ( )

(b) Social Security-Cases requesting review of a decision of the Secretary of Health
      and Human Services denying plaintiff Social Security Benefits.

(c)     Arbitration-Cases require to be designated for arbitration under Local Civil Rule 53.2.

(d)    Asbestos-Cases involving claims for personal injury or property damage from
       exposure to asbestos.                                                                       ()
(6)    Special Management-Cases that do not fall into tracks (a) through (d) that are
       commonly referred to as complex and that need special or intense management by
       the court. (See reverse side of this form for a detailed explanation of special
       management cases.)                                                                          ( )

(t)     Standard Management--Cases that do not fall into any one of the other tracks.              (X)


 March 23, 202 l                                                              Defendants
 Date                                     Attqiney-at-law                     Attorney for


 215-575-2807                              215-575-0856                 rwstanko@mdwcg.com
 Telephone                                 FAX Number                       E-Mail Address




(civ. 660) 10/02
               Case 5:21-cv-01383-EGS
                         IN THE UNITEDDocument 1 Filed 03/23/21
                                       STATES DISTRICT   COURT Page 3 of 85
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM

ALFREDQ SANTIAGO                                                   CIVIL ACTION
                  v.
ITW FOOD EQUIPMENT
GROUP LLC, et al.
                                                                      no.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which
that defendant believes the case should be assigned.


SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus-Cases brought under 28 U.S.C. §2241through §2255.                                ()
(b)   Social Security-Cases requesting review of a decision of the Secretary of Health
      and Human Services denying plaintiff Social Security Benefits.                               ( )

(c)     Arbitration-Cases require to be designated for arbitration under Local Civil Rule 53.2.    ( )

(d)     Asbestos-Cases involving claims for personal injury or property damage from
        exposure to asbestos.                                                                      ()
(G)    Special Management-Cases that do not fall into tracks (a) through (d) that are
       commonly referred to as complex and that need special or intense management by
       the court. (See reverse side of this form for a detailed explanation of special
       management cases.)                                                                          ( )

(D      Standard Management--Cases that do not fail into any one of the other tracks.              (X)


 March 23, 2021                           M    Ney_at_law
                                                                              Defendants
 Date                                                                         Attorney for


 215-575-2807                              215-575-0856                 rwstanko@mdwcg.com
 Telephone                                 FAX Number                       E-Mail Address



  f




(Civ. 660) 10/02
                                                                                                                                                                           I
                             Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 4 of 85
                                                           UNITED STATES DISTRICT COURT
                                                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM                                                                                s



                     (to be used by counsel orprv se plaintwto indicate the category oflhe case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:                                            713 High Street, Lancaster, Pennsylvania                                                                  i
                                                                                                                                                                           I
                                                                                                                                                                           1

Address of Defendant:                                                       701 S. Ridge Avenue, Troy, Ohio
Place of Accident, Incident or Transaction:             1201 Millersville Pike, Manor Shopping Center, Lancaster, PA 17603-6656


RELATED CASE, IFANY:

Case Number:                                                    Judge:                                                     Date Terminated:
                                                                                                                                                                           z




Civil cases are deemed related when Yes is answered to any of the following questions:

1.       Is this case related to property included in an earlier numbered suit pending or within one year                      Yes                   No
         previously terminated action in this court?

2.       Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                     Yes                   No
         pending or within one year previously terminated action in this court?

3.       Does this case involve the validity or infringement of a patent already in suit or any earlier                        Yes                   No
         numbered case pending or within one year previously terminated action of this court?

4.       Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                     Yes                   No
         case filed by the same individual?

I certify that, to my knowledge, the within case             is / .     is not related to any case now pending or within one year previously terminated action in          r

                                                                                                                                                                           l
this court except as noted above.                                                                                                                                          i
                                                                                                                                                                           r
                                                                                                                                                                           IL
                                                           4.                      -..J>                                                                                    i
DATE:        312.3 g     l                                                                                                                     208830                      E


                                                                                                                                                                           g

                                                                                                                                                                           g

                                                                                                                                                                           9



                                                                          Atlorne a Law /Pro Se Plainzw                                   Attorney LD. # (if applicable)   4
                                                                                                                                                                           i


                                                                                     v

CIVIL: (Place a \l in one category only)                                                                                                                                   1




A.            Federal Question Cases:                                                        B.    Diversity Jurisdiction Cases:
                                                                                                                                                                           i

         1. Indemnity Contract, Marine Contract, and All Other Contracts                            1.   Insurance Contract and Other Contracts
         2. F E LA                                                                                  2.   Ahplane Personal Injury                                           1
                                                                                                                                                                           I


         3. Jones Act-Personal Injury                                                               3.   Assault, Defamation
         4. Antitrust                                                                               4.   Marine Personal Injury
                                                                                                                                                                           i
         5. Patent                                                                                  5.   Motor Vehicle Personal Injury
         6. Labor-Management Relations                                                              6.   Other Personal Injury (Please specyjf):
         7. Civil Rights                                                                      J     7.   Products Liability
         8. Habeas Corpus                                                                           8.   Products Liability - Asbestos
         9. Securities Act(s) Cases                                                                 9.   All other Diversity Cases
         10. Social Security Review Cases                                                                (Please spec).'
         It. All other Federal Question Cases
               (Please speck).



                                                                            ARBITRATION CERTIFICATION                                                                      r


                                                  (The effect of this certy'ication is to remove the case f/'om eligibility for arbinwion.)


I,   _                                                     5 counsel   of record or pro se plaintiff; do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), drat to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


DATE:
                                                                          Attorney-at-Lmv /Pro Se Plaints                                Attorney LD. # (zfapplicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 60965/2018)
            Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 5 of 85




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 ALFREDO SANTIAGO                                )     CASE NO.: 2:21-cv-1383
                                                 )
                                Plaintiff        )
                                                 )
                        v.                       )     JUDGE:
                                                 )
 ITW FOOD EQUIPMENT GROUP, LLP                   )
 and ILC INVESTMENTS, INC. a/p/k/d/b/a           )
 ILC INVESTMENTS HOLDINGS, INC.                  )
 and ILC INVESTMENTS HOLDINGS,                   )
 INC. and HOBART CORPORATION                     )
                                                 )
                                Defendants.      )

                                    NOTICE OF REMOVAL
       Defendants ITW Food Equipment Group LLC (“ITW FEG”), ILC Investments, Inc., ILC

Investment Holdings, Inc., and Hobart LLC, incorrectly sued as Hobart Corporation, (collectively,

“Defendants”) hereby give notice of removal of a civil action, April Term 2020, Case No. 01006,

from the Court of Common Pleas, Philadelphia County. Removal of this action is proper under

28 U.S.C. §§ 1441 and 1446 for the reasons set forth below.

       1.       On or about April 21, 2020, Plaintiff filed a Praecipe for Writ of Summons against

Defendants in the Court of Common Pleas, Philadelphia County, Case No. 01006.

       2.       The Praecipe for Writ of Summons along with the attached Civil Cover Sheet was

received by ITW FEG on April 27, 2020. (See Exhibit A.)

       3.       The Praecipe for Writ of Summons along with the attached Civil Cover Sheet was

received by ILC Investments, Inc. and ILC Investment Holdings, Inc. on May 1, 2020. (See

Exhibit B.)

       4.       Plaintiff filed an affidavit purporting that the Praecipe for Writ of Summons along

with the attached Civil Cover Sheet was received by Hobart Corporation on April 27, 28, 29, and

May 11, 2020, however, Hobart Corporation does not exist. (See Exhibit C.)
            Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 6 of 85


                                                                                                    I
       5.      The Court of Common Pleas, Philadelphia County, issued several Scheduling

Orders setting a Case Management Conference, but all conferences were rescheduled as Plaintiff      i


had not filed a Complaint. Prior to the conference set for November 2, 2020, ITW PEG and
                                                                                                    y




Plaintiff each filed a Case Management Conference Memorandum. (See Exhibit D.)
                                                                                                    I
                                                                                                    I
                                                                                                    1

       6.      On February 5, 2021, the Court issued an Order scheduling a video conference for

March 3, 2021, at 10:00 am., at which time Plaintiff was to show cause as to why his case should

not be non-prossed for failure to file a complaint in a timely mamler. (See Exhibit E.)

       7.      On March 3, 2021 at 9:31 a.m., Plaintiff filed a Complaint naming as Defendants

ITW FEG, ILC Investments, Inc., ILC Investment Holdings, Inc., and Hobart Corporation. (See

Exhibit F.) At the show cause hearing, the Court held that Plaintiff could move forward with his

case because he had filed said Complaint that morning. A copy of the Court's Order dissolving

the Rule is attached as Exhibit G.

       8.      This Notice of Removal is timely tiled, within thirty days of ITW FEG's first

receipt of the Notice to Defend and Complaint.

       9.      Exhibits A through G constitute all process, pleadings, and orders served in the

action pending in the Court of Common Pleas Philadelphia County, Case No. 01006.

       10.     Plaintiff is a citizen and resident of the Commonwealth of Pennsylvania. (See

Complaint 1] 1.)

       11.     ITW PEG is and was at all relevant times a Delaware limited liability company.

ITW FEG has five members: PEG Investments L.L.C., ILC Investments Holdings Inc., ITW

Mortgage Investments II, Inc., ITW Mortgage Investments III, Inc., and ITW Mortgage

Investments IV, Inc. ITW FEG's first listed member, PEG Investments L.L.C., has one member:

Hobart LLC. Hoban LLC is and was at all relevant times a Delaware limited liability company

with its principal place of business in Illinois. Hobart LLC's sole member is Illinois Tool Works

                                                 2                                                      i
               Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 7 of 85



Inc., a Delaware corporation with its principal place of business in Illinois. Therefore, Hobart LLC

is a citizen ofDelaware and Illinois. 28 U.S.C § 1332(c)(1). ITW FEG's remaining members are

and were at all relevant times Delaware corporations with their principal places of business in

Illinois. Therefore, ITW FEG's remaining members are citizens of Delaware and Illinois. Id

Because the five members of ITW FEG are citizens of Delaware and Illinois, ITW FEG is a citizen

of Delaware and Illinois. See Zambezi Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3rd Cir.

2010) ("[T]he citizenship of an LLC is determined by the citizenship of each of its Inelnbers.");

see also C. T Camden v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990) ("[D]iversity jurisdiction in

a suit by or against an entity other than a corporation depends on the citizenship of all the

members , ' ') .

         12.       ILC Investments, Inc. is a Delaware corporation with its principal place of business

in Illinois.

         13.       As noted above, ILC Investments Holdings Inc. is a Delaware corporation with its

principal place of business in Illinois.

         14.       As noted above, Hobart LLC is and was at all relevant times a Delaware limited

liability company with its principal place of business in Illinois. Hobart LLC's sole member is

Illinois Tool Works Inc., a Delaware corporation with its principal place of business in Illinois.

Therefore, Hobart LLC is a citizen of Delaware and Illinois.

         15.       Based upon the allegations in the Complaint, the amount in controversy exceeds

$75,000.00, exclusive of interests and costs. While Plaintiff does not plead a specific amount of

damages, Plaintiffs claim relates to "serious and grievous injuries," including but not limited to

"injuries to his bones, muscles, ligaments, and nerves." (Complaint W 86, 90.) Beyond this,

Plaintiff also claims $45,957.71 in medical costs as of August 5, 2019, loss of wages, loss of

enjoyment of life, past and future pain and suffering, and disfigurement. (Id. at W 87-90,) See


                                                    3
           Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 8 of 85



also Nelson V. Keefer, 451 F.2d 289, 294 (3d Cir. 1971) (discussing the "well-known fact of

courtroom life that in personal injuries litigation the intangible factor of 'pain, suffering, and

inconvenience' constitutes the largest single item of recovery, exceeding by far the out-of-pocket

'specials' of medical expenses and loss of wages").

       16.     This Court has diversity jurisdiction under 28 U.S.C. § l332(a), as there is complete

diversity of citizenship between Plaintiff and Defendants, and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

       17.     By filing this Notice of Removal, Defendants do not waive, and hereby reserve,

any objection as to service, personal jurisdiction, and all other defenses.

       18.     This Notice of Removal is being served on counsel for Plaintiff on the date

identified below. Defendants will promptly tile a copy of this Notice of Removal with the Clerk

of the Court of Common Pleas, Philadelphia County.

       19.     The undersigned attorneys are authorized by Defendants to file this Notice of

Removal. Robert W. Stanko is licensed in the State of Pennsylvania and is a member of the Bar

of this Could. Elizabeth B. Wright and Anthony J. Martucci are licensed in the State of Ohio and

will file applications to appear pro hac vice.

       WHEREFORE, this action is hereby removed from the Court of Common Pleas,

Philadelphia County to the United States District Court for the Eastern District of Pennsylvania.

                                                 MARSHALL DENNEHY WARNER
                                                 COLEMAN & GOGGIN

                                                 BE
                                                          Roi        Stanko, Esq.
                                                          LD       208830
                                                          2000 Market Street, Suite 2300
                                                          Philadelphia, PA 19103
                                                          Telephone: (2l5) 575-2600
                                                          Facsimile: (215) 575-0856
                                                          rwstanko@MDWCG.com


                                                      4
                                                                                        3




         Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 9 of 85
                                                                                        |




                                          Elizabeth B. Wright, Esq.
                                          (Ohio 0018456; application to
                                          appear pro he vice to be filed)
                                          Anthony J. Martucci, Esq.
                                          (Ohio 0090794; application to
                                          appear pro he vice to be filed)
                                          THOMPSON HINE LLP
                                          3900 Key Center
                                          127 Public Square
                                          Cleveland, OH 44114
                                          Telephone: (216) 566-5500
                                          Facsimile: (216) 566-5800
                                          elizabeth.wright@thompsonhine.corn
                                          tony,rnartucci@thompsonhine.com

                                          Attorneys for Defendants,
                                          ITW Food Equipment Group LLP ILC
                                          Investments, Inc., ILC Investment Holdings,
                                          Inc., and Hobart LLC

Date: March 23, 2021




                                      5
          Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 10 of 85



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the forgoing Notice of Removal has

been electronically filed with the Clerk through the e-portal filing system this 23rd day of March

2021 and served by electronic mail on the following:

               Arthur L. Bug ay Esquire
               Galfand Berger, LLP
               1835 Market Street, Suite 2710
               Philadelphia, PA 19 103
               abugay@galfandberger.com

               Attorneys for PZaintw

                                             MARSHALL DENNEHY WARNER
                                             COLEMAN & GOGGIN
                                                       1




                                             By:
                                                    140% .,.  . Stanko, Esq.
                                                    Attorney for Defendants,
                                                    ITW Food Equipment Group LLP
                                                    ILC Investments, Inc., ILC Investment
                                                    Holdings, Inc., and Hobart LLC
Date: March 23, 2021
                                                                                                                                         I t.


                   Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 11 of 85



                                                                 UNITED STATES DISTRICT COURT
                                                               EASTERN DISTRICT OF PENNSYLVANIA

 ALFREDO SANTIAGO,                                                                                              )            CASE NO.:
                                                                                                                )
              Plaintiff,                                                                                        )            JUDGE:
                                                                                                                )
               v.                                                                                               )
                                                                                                                )
 ITW FOOD EQUIPMENT GROUP LLC;                                                                                  )
 ILC INVESMENTS, INC.; ILC                                                                                      )
 INVESTMENTS HOLDINGS, INC.; and                                                                                )
 HOBART CORPORATION,                                                                                            )
                                                                                                                )
              Defendants.                                                                                       )
                                                                                                                )

                                                                                                    AFFI DAVIT

              ROBERT W. STANKO, ESQUIRE, being duly sworn according to law deposes and

states that the facts set forth in the foregoing Notice of Removal are true and correct to the best

of his knowledge, information, and belief,


                                                                                                        V', r

                                                                                                        ROBE T w. 1$TANKO, ESQUIRE



SWORN TO AND SUBSCR1£§M
                  'c 7
                                                           /                 I    *"»
BEFORE ME THIS€_"-'»-f'
              A         /                                                        DAY
                                                       /
                    .              /      ,   4                 )I
OF            41   If 4       L/       4* f       L
                                                                                 , 2021
                              g
                          I
                                                  ./
                                                           ,____//
                                                               /
                                                                         / /7
                                                                            /                  1,
                                                                                                        of

          /
                                                                             /
  / / ,
                                                                /
                                                                     /
                                                                         r
                                                                                 *
                                                                                     --4        /   ,
      i                                                                                    4
              NOT                      Y PUBLT                                                                      \\
                                                                                                                      \.
                                                                                                                         2


                                                       i Comlnonweahh of Pennsylvania - Notary Seal                 /'1
                                                           Audrey M. Gafihey, Notary Public
                                                                 Philadelphia County
                                                           My commission expires July 01, 2022
                                                               Commission number 1224778
                                                                 |xx.
                                                                 u-.
                                                                   w
                                                                 I|
Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 12 of 85




                                                                 i




EXHIBIT                                      cc           99
                                                                 i
                                                                 i
                                                                                                                        ,z..
                                                                                                                        1.
                                                                                                                        |
      Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 13 of 85                                                    1
                                                                                                                        1
                                                                                                                        (




                                                                           _*9
                                                                            \ .                     8,f
GALFAND BERGER, L.L.P.                                Filed                .q A                  est 8 If the
BY: Arthur L. Bug ay, Esquire                         Office     .1
                                                                 47   I\
                                                                           g
                                                                                I -           'S

                                                                                               ,   .
                                                                                                     1
                                                                                                     5


                                                                                                       3
                                                                                                         :olds
                                                                                                          M

                                                               I ..                      .p
                                                                                                    if
PA ID: 62251                                  Attorney for Ria                 iv'..\\                        pm
                                                                       ~i'\
                                                                 e
                                                                                         > ,.
1835 Market Street, Suite 2710                                        9, Ll254
                                                                            ,. . 831485/
                                                                                   r
                                                                                        98*
                                                                                      ufig
                                                                        %f *          ...\. Q
Philadelphia, Pennsylvania 19 103                                              §'i€;@€»§§9.§,»

(215) 665-1600
abugay@galfandberger.com
ALFREDO SANTIAGO
713 High Street                      IN THE COURT OF COMMON PLEAS
Lancaster, PA 17603                  PHILADELPHIA COUNTY

                                     CIVIL TRIAL DIVISION
                    vs.              APRIL TERM, 2020
                                     no. 01006
ITW FOOD EQUIPMENT GROUP, LLC
701 S. Ridge Avenue
Troy, Oh 45374, and at
p. o. Box 2517
Carol Stream, It 60132, and at
2917 Wayne Street
Harrisburg, PA 17111

And
                                                                                                                        I
ILC INVESTMENTS, INC. a/p/k/d/b/a
ILC INVESTMENTS HOLDINGS, INC.
155 Harlem Avenue
Glenview, IL 60025

And

ILC INVESTMENTS HOLDINGS, INC.
155 Harlem Avenue
Glenview, IL 60025

And

HOBART CORPORATION
71 Mall Drive
Commack, NY 11725, and at
3600 W. Lake Avenue
Glenview, IL 60026
and at
Hobart World Headquarters
701 S. Ridge Avenue
Troy, OH 45374, and at



                                                                                                   Case ID: 200401006
                                                                                                            i

       Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 14 of 85




 2917 Wayne Street
 Harrisburg, PA 17111


                                   AFFIDAVIT OF SERVICE

COMMONWEALTH OF PENNSYLVANIA :

COUNTY OF PHILADELPHIA:

      I, Arthur L. Bug ay, hereby certify that a true and correct copy of the Writ of Summons

       was served via Regular Mail and Certified Mail-Return Receipts Requested on April 27,

       2020 and April 28, 2020 upon Defendant, ITW Food Equipment Group LLC at its

       different addresses. The Certified Return Receipts are attached hereto and marked as

       Exhibits "A" and 44B.99



                                                   GALFAND BERGER, LLP.




                                               B Y:
                                                      Arthur L. Bug ay, Esquire
                                                      Attorney for Plaintiff

SWORN TO AND SUBSCRIBED
before me this    day of

                            9   2020


NOTARY PUBLIC

Dated: June 9, 2020




                                                                                       Case ID: 200401006
                                                                                                              I
                                                                                                              8




    Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 15 of 85




                            CERTIFICATION OF SERVICE

       I, Arthur L. Bug ay, Esquire, do hereby certify thats electronically filed the affidavit of
service of the Writ of Summons upon defendant, ITW Food Equipment Group LLC. this 9th
day of June 2020 and send a copy to the following via first class mail, postage prepaid:
            ITW Food Equipment Group, LLC
            2917 Wayne Street
            Harrisburg, PA 171 l l

            ITW Food Equipment Group, LLC
            P.O. Box 2517
            Carol Stream, IL 60132-2517

            ITW Food Equipment Group, LLC
            701 S. Ridge Avenue
            Troy, OH 45374



                                                   GALFAND BERGER, LLP




                                           B Y:
                                                   ARTHUR L. BUGAY, ESQUIRE
                                                   Attorney for Plaintiff




                                                                                         Case ID: 200401006
Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 16 of 85




                  EXHIBIT                   66    99




                                                           Case ID: 200401006
                                   Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 17 of 85




                                                                          April 22, 2020



                                                                                                          ARTHUR L. BUGAY
      LAW OFFICES                                                                                    abugay@galfandberger.com
  1835 MARKET STREET
       SUTTE 2710
 PHN.4DB1.PMA, PA 19105
  www.91lf§1ndbergef.com
    FAX; 215 564 2262                     58239.0001
    *mu 215 665 1600                     VIA CERTIFIED MAIL, RRR
     1 800 buzz 8792
                                         ITW Food Equipment Group, LLC
                                         P.O. Box 2517
   Rlcmno m. Jxmnwlcz 1                  Carol Stream, IL 60132-2517
       DEBRA A. JENSEN
    MICHAEL P. MALVEY 4
   MICHAEL W. MCGURRIN
                                                 RE:    Santiago v. ITW Food Equipment Group, LLC, et al
     ARTHUR L. BUGAY 4                                  PCCP No. April Term, 2020 No. 01006
     GABRIEA G, RAFUL§
      BRADLEY R. SMITH 4
         FARHAN s. ALI 4                 Dear Sir/Madam:
       NILAM M. VAHORA
        nnooxn J~ ELM!9                           Please be advised that a Civil Action has been filed against your
                                          company in the Court of Common Pleas of Philadelphia County, Pennsylvania
           OF COUNSEL
     MARIA 1. SOFFER 4                    on April 21, 2020 bearing the above caption, a copy of which I am enclosing
    NORMAN J~ WEINSTEW                    herein,

4 A1.soAnmxrrnr>1n DU                            I suggest that you forward this Civil Action to your liability insurance
-1- Bomb Cnnnneu mu Cut Tum. Liv
  AND ADVCXIACY HY THE N,\Tl(_\N,\].
                                          cam'er and have their attorney enter a written appearance on behalf of your
  BoAt or Tam Anvoc\rrv                   Company.
+ Ago A1>nn're1) in No Ymuc
  ALL ATI'0RNFYS AT out FIRM ARE
  ADMITTED IN PA
                                                 Your prompt attention to this matter will be greatly appreciated.



                                                                                       Very truly yours,
       RMEADLNG OF!'ICE98
       29 n . 6m Sn u mr
     READLNG, PA 19601
      Tun 610 376 1696
              AND
    1251 n. Frown Snuxnr
     Rmmuc, PA 19601                                                                   ARTHUR L. BUGAY
     To 484 577 4049


      Bnnxm-mm OFFICE:
   5477 C<uu=on.mz Pmzxww
           Surry 100                      ALB : or
   cnmnn VALLEY, PA 18034                 Enclosure
      TEL! 610 865 4212

       LANCASTER OFFICIZ1
       1525 Olussou Puck
           SUITE 502
     I.Anc.s'mn, PA 17601
       Tau717 824 3376




                                                                                                                    Case ID: 200401006
                                                         91 'PL99 9991. 7035 5388 9305
                                                                                                                  .......



             Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 18 of 85
         UNITED STATES
         POSTAL SERVICEs




Date Produced: 05/04/2020

GALFAND BERGER LLP:

The following is the delivery information for Certified MailT"" item number 7199 9991 7036 5388 9205.
Our records indicate that this item was delivered on 04/27/2020 at 03:18 a.m. in CAROL STREAM, IL
60132. The scanned image of the-49nipi¢ant information is provided. belfpw
                                                   Dolnfyloutlon
Signature of Recipient :       in
                                     CO                                             1l
                               un
                               re
                                 a
                                      QUO                \
                                                                                     E




                                                                                     I

                                                                                                   \



Address of Recipient 1
                               *Y
                               an
                                          DELMX E {001'§Q

Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Customer Reference Number:           03372574917121858239
                                                                                             Case ID: 200401006
                                           Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 19 of 85




                                                                                   April 22, 2020


                                                                                                    I

I
                                                                                                                 ARTHUR L. BUGAY
                  LAW OFFICES                                                                               abugay@galfandberger.com
               1855 MARKET STRBEr
                    surm 2710
             pxm.4nau>mA, PA 19105
              www.ga11kndberger.com
                 FAX: 215 564 2262                58239.0001
        1        TEL: 215 665 1600                VIA CERTIFIED MAIL, RRR
                  1 $00 222 8792
                                                  ITW Food Equipment Group, LLC
                                                  2917 Wayne Street
                RICHARD m. JUREWICZ f             Ham'sburg, PA 17111
                  DEBRA A. JENSEN
                MICHAEL p_ MALVEY 9
               MICHAEL W. MCGURRIN
                                                         RE:    Santiago v. ITW Food Equipment Group, LLC, et al
                 AR'I"HUR I.. BUGAY 4                           PCCP No. April Term, 2020 No. 01006
                GABRIELA G. RAPULO
                   BRADIEY R. SMITH 4
                     FARIIAN s. All 4             Dear Sir/Madam:
                   NILAM M. VAHORA
                    BROOKE J. ELMI *                      Please be advised that a Civil Action has been filed against your
                     Or Counsel.
                                                  company in the Court of Common Pleas of Philadelphia County, Pennsylvania
                                                                                                                                                I
                  MARIA L SOFFER 4                on April 21, 2020 bearing the above caption, a copy of which I am enclosing
                NORMAN J- WEINSTEIN               herein.

            * AlsoAr>mnrmnln NJ                           I suggest that you forward this Civil Action to your liability insurance
            1' Bonn cnnurmx IN Cwu. TRIM. Lwv
              AND AU\'(X7AC\' HY nun NATIONAL
                                                  carrier and have their attorney enter a written appearance on behalf of your
              Bomb or Txu,u. Auvocaw              Company.
            + Ago Anuran xn New Yom
    I
               ALL MTORNEYS AT nun FIRM ARE
               A mrrnw m P A
                                                         Your prompt attention to this matter will be greatly appreciated.

                        r




                                                                                                Very truly yours,
                                                                                                                                       F




                   READING OFFICIESX
                   29 n. 6111 S'mEn'r
                  RNAr>1NG, PA 19601
                  Tux.: 610 576 1696
                            AND

                 1251 N. Fnorvr Snznnr
                  RILADING, PA 19601                                                            ARTHUR L. BUGAY
                  TEL: 484 577 4049

                  Be11i1.BI-Iran OFFICE!
               3477 Conpnvmxm P.\1U<WAY
                       Suns 100                   ALB :Cr
               CENTER VALLEY, PA 18034
                                                  Enclosure
                  Tau 610 865 4212

                   LANCASTER OFFICE!
                   1525 C>1<ncson Plxn
                        Sutra502
                  l.4nw;1an, PA 17601
                    Tau 717 824 3576




                                                                 AL M99 9991. 7036 5388 9239                               Case ID: 200401006
            Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 20 of 85                                            I

          'UNITED STATES
          POSTAL SERVICE,




Date Produced: 05/04/2020

GALFAND BERGER LLP:

The following is the delivery information for Certified Maiim item number 7199 9991 7036 5388 9229.



                                  vi
Our records indicate that this item was delivered on 04/27/2020 at 12:24 p.m. in HARRISBURG, PA
17111. The scanned image of the r c' rent 'reformation i      avid d below.

Signature of Recipient :
                                                     \   j~"(3

                                                             \9
Address of Recipient :

                                                         (
                                                             8    \




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Customer Reference Number:           0337257 4917121858239
                                                                                             Case ID: 200401006
                                                                                                                  i


                                                                                                                  r
                                                                                                                  l
                                                                                                                  I
                                                                                a
                                                                                I
                                                                                ¥
                                                                                }
                                                                                !



Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 21 of 85
                                                                                r
                                                                                I


                                                                                I




                   EXHIBIT ccB99
                                                                                I




                                                           Case ID: 200401006
                                                                                                                                           V
                                                                                                                                           »,

                                        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 22 of 85




                                                                              April 22, 2020



                                                                                                            ARTHUR L. BUGAY
           LAW OFFICES
                                                                                                       abugay@galfandberger.com
       1835 MARKET STREET
          I SUITE 2710
     PIMADEI.PI~IIA, PA 19103
      w w w .@1£andbenger.com
          FAX 215 5642262
                                              58239.0001
          TEL: 215 665 1600                   VIA CERTIFIED MAIL, RRR
           1 800 222 8792
                                              ITW Food Equipment Group, LLC
                                              701 S. Ridge Avenue
        lucuAlu> m. JUREW ICZ Y               Troy, .OH 45374
            DEBRA A. JENSEN
         MICHAEL p_ MALVEY 4
       MICHAEL w. MCGURRIN
                                                     RE:    Santiago v. ITW Food Equipment Group, LLC, et al
x         ARTHUR L. BUGAY 4                                 PCCP No. April Term, 2020 No. 01006
         GA8RIBLA G. RAFUL*
           BRADIEY R. SIW TI-l 0
              FARHAN S. ALI 4                 Dear Sir/Madam:
           NHA M M. V A HORA
             BROOKE J. EIMI +                         Please be advised that a Civil Action has been filed against your
                                              company in the Court of Common Pleas of Philadelphia County, Pennsylvania
                Ol' Counsizi
           MARIA L. SOFFER 4»                 on April 21, 2020 bearing the above caption, a copy of which I am enclosing
        NORMAN J- W EINSTEIN                  herein.

    * Al.soAI>mn'mnln NI                             I suggest that you forward this Civil Action to your liability insurance
    1 Bombay Cnxnmau IN Crvu Tluu. LAW
       AND AD\'0C.\CY BY TILE NA'IllON¢\L
                                              cancer and have their attorney enter a written appearance on behalf of your
       Boom OF Tnmx Auvomcv                   Company.
    4 Also Anmmeu IN New Yonx
       ALL Arrnnnzvs AT OUR FIRM ARF.
       ADMIYIED IN PA
                                                     Your prompt attention to this matter will be greatly appreciated.



                                                                                           Very truly yours,
           READING OI'l"lClLSl
           29 n. 6m S'rRsm
          RNA1>1Na, PA 19601
          Tm.: 610 376 1696
                   AND

         1251 N. FRQNT Srnntar
          READING, PA 19601                                                                ARTHUR L. BUGAY
          Tal.: 484 577 4049


           BEIHLBHEM OFFICES
       3477 C<>np<mA171 P.alzxwAy
                SUTFB 100
                                              ALB 'Cr
       CHNIER VvU.I.EY, PA 18034
                                              Enclosure
           TEL: 610 865 4212


            LANCASTER OFFICE:
            1525 08E60n Plan
                SUITE 502
          I.ANCAS7NR, PA 17601
            Tzu 717 8243376




                                                                 91. 'PL99 9991 'FUSE 5388 9E:LE                      Case ID: 200401006
                                                                                                                                  l'
             Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 23 of 85
          UNITED STATES
          POSTAL SERVICE.




Date Produced: 05/04/2020

GALFAND BERGER LLP:

The following is the delivery information for Certified Mail Tm item number 7199 9991 7036 5388 9212.
Our records indicate that this item was delivered on 04/28/2020 at 09:39 a.m. in TROY, OH 45373. The
scanned image of the recipient-information is proviggg below.                 .
                                                        Ivory action
Signature of Recipient :




Address of Recipient :               "1""5"j"r ° '° fu.-        (.J'Y




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. lt is solely for customer use.




Customer Reference Number:           0337257 4917121858239
                                                                                             Case ID: 200401006
                                                                 1
                                                                 4
                                                                 1



Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 24 of 85


                                                                     I




                                              \




EXHIBIT                                      c                       i
                                                                                                                              1
                                                                                                                              |I1.,
                                                                                                                              v

      Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 25 of 85



                                                                                 /          M
                                                                                                as-"""
                                                                                              Iin  48
                                                                                            m 51 .
GALFAND BERGER, L.L.P.                                 F ile d *I .        fJ.   n
                                                                                                                      y the
BY: Arthur L. Bug ay, Esquire                         Office . i ~2'j-.,¢'.,::"                                  x.   cords
                                                               .a   .&"";"
                                                                       I! 4%
                                                                      4,5
                                                                                                  w

PA ID: 62251                                  Attorney for Pla 1* * }r A8°" i ié ..
                                                                  1
                                                                                      4'                     1        pm
1835 Market Street, Suite 2710
                                                                            J
                                                                                 \r  Ne
                                                                                            .
                                                                                           -n
                                                                                                      .L"

                                                                                                        4   /
                                                                                                            Q,
                                                                                                                  #


Philadelphia, Pennsylvania 19103
(215) 665-1600
abugay@galfandberger.com
ALFREDO SANTIAGO
713 High Street                     IN THE COURT OF COMMON PLEAS
Lancaster, PA 17603                 PHILADELPHIA COUNTY

                                    CIVIL TRIAL DIVISION
                   vs.               APRIL TERM, 2020
                                    no. 01006
ITW FOOD EQUIPMENT GROUP, LLC
701 S. Ridge Avenue
Troy, Oh 45374, and at
p. 0. Box 2517
Carol Stream, It 60132, and at
2917 Wayne Street
Harrisburg, PA 17111

And

ILC INVESTMENTS, INC. a/p/k/d/b/a
ILC INVESTMENTS HOLDINGS, INC.
155 Harlem Avenue
Glenview, IL 60025

And

ILC INVESTMENTS HOLDINGS, INC.
155 Harlem Avenue
Glenview, IL 60025

And

HOBART CORPORATION
71 Mall Drive
Commack, NY 11725, and at
3600 W. Lake Avenue
Glenview, IL 60026
and at
Hobart World Headquarters
701 S. Ridge Avenue
Troy, OH 45374, and at



                                                                                                  Case ID: 200401006
                                                                                                               ;
       Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 26 of 85




 2917 Wayne Street
 Harrisburg, PA 17111


                                   AFFIDAVIT OF SERVICE

COMMONWEALTH OF PENNSYLVANIA:

COUNTY OF PHILADELPHIA :

       I, Arthur L. Bug ay, hereby certify that a true and correct copy of the Writ of Summons

       was served via Regular Mail and Certified Mail-Return Receipt Requested on May 1,

       2020 upon Defendant, ILC Investments, Inc. a/p/k/d/b/a ILC Investments Holdings, Inc .

       The Certified Return Receipt is attached hereto and marked IS Exhibit       "A."



                                                    GALFAND BERGER, LLP.




                                                B Y:
                                                       Arthur L. Bug ay, Esquire
                                                       Attorney for Plaintiff

SWORN TO AND SUBSCRIBED
before me this    day of

                            9   2020


NOTARY PUBLIC

Dated: June 9, 2020




                                                                                          Case ID: 200401006
                                                                                                                     5

                                                                                                                     i

                                                                                                                     I




     Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 27 of 85                                              ]




                                                                                                                     I




                                                                                                                 l

                             CERTIFICATION OF SERVICE

         I, Arthur L. Bug ay, Esquire, do hereby certify that I electronically filed the affidavit of
service of the Writ of Summons upon defendant, ILC Investments, Inc. a/p/k/d/b/a ILC
Investment Holdings, INC. this 6th day of June 2020 and send a copy to the following via
first class mail, postage prepaid:
            ILC Investments, Inc. a/p/k/d/b/a
            ILC Investments Holdings, Inc.
            155 Harlem Avenue
            Glenview, IL 60025




                                                    GALFAND BERGER, LLP




                                                                                                                         I
                                                                                                                         I
                                                                                                                         1

                                            B Y:
                                                    ARTHUR L. BUGAY, ESQUIRE
                                                    Attorney for Plaintiff




                                                                                            Case ID: 200401006
                                                                                                                 r
                                         I


Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 28 of 85




                EXHIBIT A




                                                            Case ID: 200401006
                                                           1   I                                                                             9
                                                                                                                                             1


                               Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 29 of 85




                                                                         April 21, 2020
                                     \




                                                                                                         ARTHUR L. BUGAY
      LAW OFFICES                                                                                   abugay@galfandberger.com
   1855 MARMT STREET
        SUITE 2710
 PHILADMPHIA, PA 19103
  www.gnlfandberger,com
     PAX: 215 564 2262                   58239.0001
     mu. 215 665 1600                    VIA CERTIFIED MAIL, RRR
      1 800 222 8792
                                         ILC Investments, Inc. a/p/k/d/b/a
                                         ILC Investments Holdings, Inc.
   RIGiARD M..nmnwIcz t                  155 Harlem Avenue
                                                                                                                                        `I
       DEBRA A. JENSEN
                                         Glenview, IL 60025                                                                              2

     MICHAEL P. MALVBY +
   MICHAEL w. MOGURRIN
      ARTHUR L. BUGAY +
     GABRIELA G, RFUL#                          RE:    Santiago v. ITW Food Equipment Group, LLC, et al
       BRADLEY R, SBUTH 4                              PCCP NO; April Term, 2020 No. 01006
         FARHAN s. All 4
       NHAM m. VAHORA
         n n ooxn J. Em u *
                                         Dear Sir/Madam:
                                                                                                                                        I
            OF COUNSEL                                                                                                                  I
     MARLA I.. SOPFER v
                                                 Please be advised that a Civil Action has been filed against your
    NORMAN J~ WEINSTEIN                  company in the Court of Common Pleas of Philadelphia County, Pennsylvania                      I
                                         on April 21, 2020 bearing the above caption, a copy of which am enclosing
+ Also Annnmn m NI                       herein.
1- Baum cnnrmsn IN Cwu. Tnuu. Law
   AND Any(,Q,\C\' BY nu: NATIONAL                                                                                                      I
   Bonn or Tum. Anvocnx                          I suggest that you forward this Civil Action to your liability insurance
* Also Anmrmo ru No Yorur                carrier and have their attorney enter a written appearance on behalf of your
   ALL ATTQRNEYS AT OUR FIRM ABB
   .wmmeu an PA                          Company.

                                                 Your prompt attention to this matter will be greatly appreciated.

                                                                                       Very truly yours,
        Rsarimc Owwms:
       29 n. 6m STKE!!
      Rnwmc, PA 19601
      Till.: 610 ave 1696
               ANI:
     1251 N. Fnomr Srnnnr
      Rlzmoxnc, PA 19601                                                               ARTHUR-L. BUGAY
       Tau 484 5774049

       Bl8ng_ggmm OFFICE!
   3477 Connoznu PARKWAY                 ALB : or
            Sutra 100
   Cnrrrzn vmnv, PA 18054
                                         Enclosure
       To 610 865 42.12

         LANCASTER Oman:
        1525 ONEGON Puma
             SUITE502
      I./nunssrnn, PA 17601
       To 717824 3376




                                                                                                                   Case ID: 200401006
                                                      91 71,99 9991 7031: 5388 91,75
            Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 30 of 85
          UNITED STATES
          POSTAL SERVICE,




Date Produced: 05/04/2020

GALFAND BERGER LLP:

The following is the delivery information for Certified MailT"" item number 7199 9991 7036 5388 9175.
Our records indicate that this item was delivered on 05/01/2020 at 08:03 a.m. in GLENVIEW, lL 60026.
The scanned image of the recipient-~information is.pcovided.heLow.
                               in
Signature of Recipient :            4



                               d
                                         /      k      w

Address of Recipient :
                               ry
                               »             Up                                     .;w




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is sorely for customer use.




Customer Reference Number:              0337257 4917121858239
                                                                                             Case ID: 200401006
                                                                 II


Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 31 of 85




EXHIBIT                                      c
                                                                                                                ||...
      Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 32 of 85



                                                                        * ®9 9 &»\\\
                                                                                     ,
                                                                                     *v
                                                                            r ":
GALFAND BERGER, L.L.P.                                 Filed     -      I A :__pt - 8
                                                                         4.
                                                                                                        .Vthe
                                                                      /
BY: Arthur L. Bug ay, Esquire                         Office I r i.l
                                                                 e-
                                                                              ¥* xJ F » f   J       4   cords
PA ID: 62251                                  Attorney for Ria                   alfa* §&»
                                                                                           9 ?8         pm
                                                                               *¢\
1835 Market Street, Suite 2710                                       @

Philadelphia, Pennsylvania 19103                                                `"""
                                                                         `~~S'i'§n@i8           °

(215) 665-1600
abugay@galfandberger.com
ALFREDO SANTIAGO
713 High Street                      IN THE COURT OF COMMON PLEAS
Lancaster, PA 17603                  PHILADELPHIA COUNTY

                                    CIVIL TRIAL DIVISION
                   vs.               APRIL TERM, 2020
                                    NO. 01006
ITW FOOD EQUIPMENT GROUP, LLC
701 S. Ridge Avenue
Troy, Oh 45374, and at
p. 0. Box 2517
Carol Stream, It 60132, and at
2917 Wayne Street
Harrisburg, PA 17111

And

ILC INVESTMENTS, INC. a/p/k/d/b/a
ILC INVESTMENTS HOLDINGS, INC.
155 Harlem Avenue
Glenview, IL 60025

And

ILC INVESTMENTS HOLDINGS, INC.
155 Harlem Avenue
Glenview, IL 60025

And

HOBART CORPORATION
71 Mall Drive
Commack, NY 11725, and at
3600 W. Lake Avenue
Glenview, IL 60026
and at
Hobart World Headquarters
701 S. Ridge Avenue
Troy, OH 45374, and at



                                                                                          Case ID: 200401006
                                                                                                             8
                                                                                                             5
       Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 33 of 85




 2917 Wayne Street
 Harrisburg, PA 17111


                                  AFFIDAVIT OF SERVICE

COMMONWEALTH OF PENNSYLVANIA :

COUNTY OF PHILADELPHIA :

      I, Arthur L. Bug ay, hereby certify that a true and correct copy of the Writ of Summons

       was served via Regular Mail and Certified Mail-Return Receipts Requested on April 27,

       2020, April 28, 2020, April 29, 2020 and May 11, 2020 upon Defendant, Hobart

       Corporation at its different addresses. The Certified Return Receipts are attached hereto

       and marked as Exhibits "A" "Baa up" and aD ,,




                                                    GALFAND BERGER, LLP.




                                                BY:
                                                      Arthur L. Bug ay, Esquire
                                                                                                             I
                                                      Attorney for Plaintiff                                 ;
                                                                                                             8

SWORN TO AND SUBSCRIBED                                                                                      I

before me this    day of
                                                                                                             1
                            a 2020                                                                           l
                                                                                                             Ir
                                                                                                              [
                                                                                                             I
                                                                                                             .
                                                                                                              i
NOTARY PUBLIC

Dated: June 9, 2020




                                                                                        Case ID: 200401006
     Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 34 of 85




                            CERTIFICATION OF SERVICE

       I, Arthur L. Bug ay, Esquire, do hereby certify that I electronically filed the affidavit of
service of the Writ of Surnmons upon defendant, Hobart Corporation this 9th day of June
2020 and send a copy to the following via first class mail, postage prepaid:
                     Hobart Corporation
                     2917 Wayne Street
                     Harrisburg, PA 17111

                     Hobart Corporation
                     Hobart World Headquarters
                     701 S. Ridge Avenue
                     Troy, OH 45374

                     Hobart Corporation
                     3600 West Lake Avenue
                     Glenview, IL 60026

                    Hobart Corporation
                    71 Mall Drive
                    Commaok, NY 11725




                                                   GALFAND BERGER, LLP




                                           BY:
                                                   ARTHUR L. BUGAY, ESQUIRE
                                                   Attorney for Plaintiff




                                                                                          Case ID: 200401006
                                                                                II.,
Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 35 of 85




               EXHIBIT A




                                                           Case ID: 200401006
                                  Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 36 of 85




                                                                        April 22, 2020



                                                                                                      ARTHUR L. BUGAY
      LAW OFFICES
                                                                                                 abugay@galfandberger.com
   1835 MARIET STREET
        SUITE 2710
 PHILADELPHIA, PA 19105
  wvvw.galfandberger.com
     FAX: 215 5642262                   58239.0001
     Tzu 215 665 1600                   VIA CERTIFIED MAIL, RRR
      1 800 222 $792
                                        Hobart Corporation
                                        2917 Wayne Street
   RICHARD M. Junwxcz t                 Harrisburg, PA 17111
      DEBRA A. JENSEN
    MICHAEL R MALVEY 4
   MICHAEL w. MCGURRIN
                                               RE:     Santiago v. ITW Food Equipment Group, LLC, et al
     ARTHUR L BUGAY *                                  PCCP No. April Term, 2020 No. 01006
    GABRIELA G. RAFULO
     BRADLEY R. SMITH 4
         FARHAN s. All +                Dear Sir/MadaM:
       NH.AM m. VAHORA
        BROOKE J, Emu *                         Please be advised that a Civil Action has been tiled against your
                                        company in the Court of Common Pleas of Philadelphia County, Pennsylvania                       lr
                                                                                                                                         I
           Of Counsel.                                                                                                                  H


      MARLA L. SQFIIER +                on April 21, 2020 bearing the above caption, a copy of which I am enclosing                     ..




    NORMANJ. wnnvsrznv                  herein,

4 Also Anmrrmv :n M                            I suggest that you forward this Civil Action to your liability insurance
t 804110 Cnnunsu up Cxvu Tram. LAW
  AND Advocacy DY nm NATIQNAL
                                        cancer and have their attorney enter a written appearance on behalf of your
  Bmuzn of 'l`\uA1. Anvocmv             Company.
* Also Auaurren IN New Yong
   A/1 Arromeys AT out FIRM ARB
  .wmrrrub IN PA
                                               Your prompt attention to this matter will be greatly appreciated.

                                                                                     Very truly yours,


      READING Orcas=
      29 N. 6m Sumner
     Rxmnmn, PA 19601
     TBI.: 610 376 1696
              AND                                                                     ARTHUR L. BUGAY
    1251 N. From' Srnnm'
     Rxwoma, PA 19601
     To 484577 4049
                                         ALB : or
      BFHHBIIDM OFFICE!
   5477 COHFQR.=\TE PARKWAY              Enclosure
           SUITE 100
   CNNTM1 Vuxnv, PA 18034
      Tzu 610 865 4212

       L£NCASTER Omen:
       1525 Olusc<»n Bum
            Sm18502
      LANCASTER. PA17601
       TED 717 824 3576




                                                                                                                   Case ID: 200401006
                                                     91. 7199 9991 'BUEE 5388 9188
    :                                                               :                                             I
                                                                                                                  1
                                                                                                                  4

            Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 37 of 85
          ~UN/.TEQ STATES..
          POSTAL SER VICE




Date Produced: 05/04/2020

GALFAND BERGER LLP:

The following is the delivery information for Certified Mail*m item number 7199 9991 7036 5388 9168.
Our records indicate that this item was delivered on 04/27/2020 at 12:24 p.m. in HARRISBURG, PA


Signature of Recipient :              w
17111. The scanned image of the r c' rent information i
                                                     \   W    avid d below.




                                                         W
Address of Recipient :

                                 283l8?                           Q



Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Customer Reference Number:           0337257 4917121858239
                                                                                             Case ID: 200401006
                    I
                                                                                 |.

Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 38 of 85




                   EXHIBIT                  cc     99




                                                            Case ID: 200401006
                               Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 39 of 85
                                                                                                                                        i:
                                                                                            5                                           1.
                                                                                                                                        r



                                       i                                                                                                    s
                                                                                                                                            g
                                                                                                                                            E




                                                                                                                                            i




                                                                           April 22, 2020                                               F




                                                                                                         ARTHUR L. BUGAY
      LAW OFFICES                                                                                   abugay@galfandberger.com
  1955 MARKET srsnxr
       SUITE 2710
PIM.ADELPH]A, PA 19103
 www.gaLfandberger.com
    FAX: 215 5642262                       58239.0001
    Ten 215 665 1600                       VIA CERTIFIED MAIL, RRR
     1 800 222 8792
                                           Hobart Corporation
                                           Hobart World Headquarters
   RICHARD m. JUREWICZ *                   701 S. Ridge Avenue
      DEBRA A. JENSEN                      Troy, OH 45374
    MICHAEL p. MALVEY *
   MICHAEL w. MCGURRIN
     ARTHUR L. BUGAY +                            RE:    Santiago if. ITW Food Equipment Group, LLC, et al
     eABXZ1E1.A G, RAF0L+                                PCCP No. April Term, 2020 No. 01006
      BRADLEY R. SMITH 4
         FARHAN s. AU 4                                                                                                                     14


      NILAM m. VAI-IORA.                   Dear Sir/Madam:                                                                                  l\



        nnooxca J. MMI +                                                                                                                    II




                                                                                                                                                1
                                                   Please be advised that a Civil Action has been filed against your
         On Coxmssx.                                                                                                                        14
      MARIA I.. SOFFER 4                   company in the Court of Common Pleas of Philadelphia County, Pennsylvania
    NORMAN J~ wEn\1s1B1n                   on April 21, 2020 bearing the above caption, a copy of which I am enclosing
                                           herein.
* Mm Ananrmu m M
1' Bonn Cnnlwnsu IN CML Tnnu. LAW
    AND AnvocAQ' BY nm NATIGNAL
                                                  I suggest that you forward this Civil Action to your liability insurance
  Bonn or Tnnu. Auvnczxcx                  camlet and have their attorney enter a written appearance on behalf of your
+ Also Annmnu IN New Yom                   Company.
  AI). ATTORNEYS AT OUR FIRM AND
  .mnrrrw in PA
                                                  Your prompt attention to this matter will be greatly appreciated.                         l


                                                                                        Very truly yours ,

       RIENDWG Omens:
       29 N. 6m Snznnr
      READLNG, PA 19601
      TEL: 610 576 1696
              AND
    1251 n. FRONT Srnnnr                                                                ARTHUR L. BUGAY
      Romano, PA 19601
      Taz.: 484 5774049

      Ba11u.mmm OFFICE:
   5477 ConpoR.m3 PARKWAY                  ALB : Cr
           SUITE 100                       Enclosure
   Column VALLEY, PA 18034
                                   I
      TEL: 610 865 4212

       LANCASTER OFFICE!
       1525 Dnnsou PM
          Surrs502
      IANQSTHR, PA17601
       Tm717 824 5576




                                                                                                                   Case ID: 200401006
                                                        91 73,99 9991 7031, 5388 911.44
     I
                                                                                                                  .
            Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 40 of 85
          UNITED STATES
          POSTAL SERVICE,




Date Produced: 05/04/2020

GALFAND BERGER LLP:

The following is the delivery information for Certified Mails item number 7199 9991 7036 5388 9144.
Our records indicate that this item was delivered on 04/28/2020 at 09:39 a.m. in TROY, OH 45373. The
scanned image of the recipient-information is pt°v'8s99s,'2w¢u°...

Signature of Recipient :




Address of Recipient :                                I
                                                                LAY




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Customer Reference Number:           0337257 4917121858239
                                                                                             Case ID: 200401006
                                      J




Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 41 of 85
                                                                                         ..

                                                                                         ..
                                                                                         ....


                                                                                          ...
                                                                                          .
                                                                                          .
                                                                                          .
                                                                                          . .
                                                                                          .
                                                                                          ...
                                                                                          .
                                                                                          .
                                                                                          ..
                                                                                         ...
                                                                                          .
                                                                                          .
                                                                                          .
                                                                                          .
                                                                                          .
                                                                                          .
                                                                                          .
                                                                                          .
                                                                                          .
                                                                                          .
                                                                                          .
                                                                                          .




                                                                                        .
                                                                                        .
                                                                                       ..
                                                                                       ..
                                                                                       .
                                                                                       .
                                                                                       .
                                                                                       .
                                                                                       .
                                                                                       ..
                                                                                       .
                                                                                       ..
                                                                                       .
                                                                                       .
                                                                                       .
                                                                                       .
                                                                                       . .
                                                                                       ..
                                                                                       . .
                                                                                       .
                                                                                       .
                                                                                      ...
                                                                                      .
                                                                                      .
                                                                                      .
                                                                                      ...
                                                                                      ...
                                                                                       .
                                                                                       .
                                                                                       .
                                                                                       ..
                                                                                       .
                                                                                       .
                                                                                       .
                                                                                       ...
                                                                                       ....
                                                                                      ..
                                                                                      .
                                                                                      ..
                                                                                      .
                                                                                      ..
                                                                                      .
                                                                                      .
                                                                                      .
                                                                                      .
                                                                                      .
                                                                                      .
                                                                                      .
                                                                                      .
                                                                                      .
                                                                                      ..
                                                                                      ..
                                                                                      .
                                                                                      ..
                                                                                      .
                                                                                      .

                                                                                      .
                                                                                      .
                                                                                      .
                                                                                      .
                                                                                      .
                                                                                      .
                                                                                      .




                   EXHIBIT                   66     99




                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .


                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  ...
                                                                                  ..
                                                                                  ..
                                                                                  ..
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  ..
                                                                                  .
                                                                                  ..
                                                                                  .
                                                                                  ..
                                                                                  .
                                                                                  ...
                                                                                  ...
                                                                                  .
                                                                                  .
                                                                                  .
                                                                                  ...
                                                                                    ..
                                                                                  ...
                                                                                  .
                                                                                  ...
                                                                                  .
                                                                                  ..
                                                                                  .
                                                                                  . .
                                                                                 .
                                                                                 ..
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                  ...
                                                                                 .
                                                                                 .
                                                                                 ...
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 ..
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 . .
                                                                                 .
                                                                                 .




                                                            Case ID: 200401006
                                                                                                                                       s
                                                                                                                                       9

                                                                                                                                       I
                                                                                                                                       1
                                                                                                                                       1


                                  Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 42 of 85                                       1




                                                                         April 22, 2020



                                                                                                       ARTHUR L. BUGAY
      LAW Oruucns                                                                                 abugay@galfandberger.com
                                     4


   1835 MARKET STREET
         SUIIB 2710
 PHILADELPHIA, PA 19103
  w'vvw.galfandberger.com
     PAX, 215 5642262                    58239.0001
     TBI.: 215 665 1600                  VIA CERTIFIED MAIL, RRR
       1 800 222 B792
                                         Hobart Corporation
                                         3600 West Lake Avenue
   RICHARD m. JUREWICZ t                 Glenview, IL 60026
       DEBRA A. JENSEN
    MICHAEL p, MALVEY 9
   MICHAEL W . MCGURRIN
                                                RE:    Santiago v. ITW Food Equipment Group, LLC, et al
     ARTHUR L BUGAY 4
     GA8RIEJA G. RAFULW
                                                       PCCP No. April Term, 2020 No. 01006     .
      BRADIEY R. SMITH *
         FARHAN s. All 4
       NILAM m. VAHORA                   Dear Sir/Madam:                                                                                   1
                                                                                                                                           i
        BROOKE J, ELMI *                                                                                                                   1


                                                 Please be advised that a Civil Action has been filed against your
           OF Counsnz.
                                         company in the Court of Common Pleas of Philadelphia County, Pennsylvania                         II
      MARLA 1. SOFFER +                                                                                                                     )
    NORMAN J. WEINSTEIN
                                         on April 21, 2020 bearing the above caption, a copy of wbichl am enclosing                        4




                                         herein.                                                                                           i

* A1.~1oAnmn'mnmm
1' Bono Cmmmu IN Gnu TRIAL LAW                   I suggest that you forward this Civil Action to your liability insurance
  AND ADmix:A<:v BY no NAT'lON1\.L
  Bonn no T[U,\l, ADVUCACIY              carrier and have their attorney enter a written appearance on behalf of your
* Also Anumnn IN Now Yoxuc               Company.
  AFL ATTQRNEY5 AT OUR FIRM ARE
  m> mn 1 w IN P A                                                                                                                         i
                                                Your prompt attention to this matter will be greatly appreciated.

                                                                                       Very truly yours,

       READING OI'DlC!lS`»
      29 n. 6TH Snannw
     Rnwmo, PA 19601
     TEL: 610 376 1696
              AND

     1251 N. Fnonl' STREET
                                                                                       ARTHUR L. BUGAY
      READING, PA 19601
      T au 4845774049


      Bwnzlinm O FFIC E!                 ALB : or
   3477 Ccvnzmmw PARKWAY
           S utra 1 0 0                  Enclosure
   Cnmrnn Vuzrv, PA 18034
     Tau 610 865 4212


       IANC./MSN OFFICE:
       1525 Onzoou Puck
           SUTIE 502
      LANQASIEB, PA 17601
       Tau 717 8245376




                                                       91 7L=1'=1 999; 7D3E 5388 OLSL                             Case ID: 200401006

                                                              J
            Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 43 of 85
           UNITED STATES                                                                                                          I
           POSTAL SERVICE,




Date Produced: 05/04/2020

GALFAND BERGER LLP:

The following is the delivery information for Certified Mails item number 7199 9991 7036 5388 9151.
Our records indicate that this item was delivered on 04/29/2020 at 08:02 a.m. in GLENVIEW, IL 60026.
The scanned image of the recipient--infQr~ ' n is provided below
                               II            ,
                                                                 1    x
Signature of Recipient :               4
                                                                     wan
                                                         - it         q


                               1
                                                   /AI¢4lh**¢¢
                                                    I ¥1Q91Hl" ..




Address of Recipient :             ........ ..................
                                                 iwiim                     II I I   I   mu   II   l I
                               I                  / T/11                                                .8




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




       I




Customer Reference Number:                       03372574917121858239
                                                                                                             Case ID: 200401006
                                                                                if
                                                                                .-
                                                                                iz~~
Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 44 of 85                  {
                                                                                I




                  EXHIBIT D                 cc     99




                                                           Case ID: 200401006
                                   Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 45 of 85




                                                                          April 22, 2020



                                                                                                        ARTHUR L. BUGAY
       LAW OFFICES
                                                                                                   abugay@galfandberger.com
   1835 MARIET STREET
        SUITE 2710
 PHILADELPHIA, PA 19103
  w'wvw.911faudberger.com
     FAX: 215 564 2262                    58239.0001
     Tun 215 665 1600                    VIA CERTIFIED MAIL, RRR
      1 ago 222 8792
                                         Hob art Corporation
                                         '71 Mall Drive
   RICHARD M..IUREW ICZ t                 Commack, NY 11725
        DEBRA A. JENSEN
     MICHAEL p. MALVEY +
   MICHAEL w. MCGURRIN
                                                 R E:   Santiago v. ITW Food Equipment Group, LLC, et al
      ARTHUR L. BUGAY 4                                 PCCP No. April Term, 2020 No. 01006
     GABRELA G. RAFUL*
       BRADLEY R. SMITH 4
          FA RHA N s , A l l v           Dear Sir/Madam:
       NILAM M. VAHORA
         nnooxcs J. BLMI '                     . Please be advised that a Civil Action has been filed against your
                                         company in the Court of Common Pleas of Philadelphia County, Pennsylvania
            OF COUNSH.
       MARLA L. SGFFBR +                 on April 21, 2020 bearing the above caption, a copy of which I am enclosing
    NORMAN J, W HINSTEIN                 herein,

* A130 Anmlrnuv :n M                             I suggest that you forward this Civil Action to your liability insurance
1- Bmnau Crannnnu :n Clvu. Tum Law
   .up ADYQCACY BY nm Nmowu.
                                          oanier and have their attorney enter a written appearance on behalf of your
   Bonn of Tnnu. Avvocwx'                 Company.           .                                .
+ A150 Annmsn IN Now Yond
   ALL ATTURNEYS AT OUR FIRM ABB
   MBMIT FED IN PA
                                                 Your prompt attention to this matter will be greatly appreciated.



                                                                                       Very truly yours,
       READING omcw
       29 n. 6m Sunny
      READING, PA 19601
      Tm.: 610 376 1696
               AND

     1251 N. FRON'r snumr
      READING, PA 196o1                                                                ARTHUR L. BUGAY
      Tzu 484 5774049


      BE'11iI.EHl1M Omen:
   3477 Corwunxm Ruzxvmv
          Sums 100                        ALB : or
   CENTER VALLEY, PA 18034
                                          Enclosure
      Tau 610 865 4212


        LANCASTER OFFICE#
        1525 onnww Puck
            SUITB502
      l.AncAs1'nR. PA 17601
       To 717 824 5576




                                                                                                                  Case ID: 200401006
                                                      9:L 71,99 9991 7038 5388 9L37
                                                                                                                                       1
                                                                                                                           ...
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .
                                                                                                                           . .
                                                                                                                           ..
                                                                                                                           .

                   Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 46 of 85
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .
                                                                                                                           .




  -
  _
  Q




      Add a ire1c;¥~fil'1g :1umt>ee'



                                                                                    Showing: I All            v

                                                                                                                ...
                                                                                                                .
                                                                                                               ..
                                                                                                                .
                                                                                                               ......

                         9171999991703653889137                                                                ....
                                                                                                                .



                   I
                         Delivered:
           49            PHILADELPHIA, PA 19103 on
                         May 11 , 2020 at 9:58 am




                                                                       2 ,;
                            \»P!'P§?FlJ s»:4/:w22£I ii :'3$2 ¢"'\iv}
                                                                       ..........




                                                                                                     Case ID: 200401006
Imps://m.usps.com/mlTrackConfirmAction                                                                 6/9/20, 11-sz AM
                                                                                                            Dag e 1 of 1
                                                                     L;
Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 47 of 85




                                             kw .99
EXHIBIT


                                                                 J
              Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 48 of 85
                                          FILED
                                     28 OCT 2020 11:01 am
                                    Civil Adminlsttatlon
                         IN THE COUR1BOF'E%i9IMON PLEAS OF PHILADELPHIA COUNTY
                                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                            CIVIL TRIAL DIVISION


 ALFREDO SANTIAGO                                        COURT OF COMMON PLEAS
                                                         PHILADELPHIA COUNTY
                         v.

 ITW FOOD EQUIPMENT GROUP, LLP and                       APRIL TERM, 2020
 ILC INVESTMENTS, INC. a/p/k/d/b/a ILC
 INVESTMENTS HOLDINGS, INC. and ILC                      NO. 01006
 INVESTMENTS HOLDINGS, INC. and
 HOBART CORPORATION




Filing party;     ITW Food Equipment Group LLC             By:   Robert W. Stanko

Counsel's address and telephone number (IMPORTANT)               215-575-2807

                                                                 2000 Market Street, Suite 2300   I



                                                                 Philadelphia, PA 19103

ITW FOOD EQUIPMENT GROUP LLC IS UNABLE TO COMPLETE THIS CASE
MANAGEMENT CONFERENCE MEMORANDUM AS PLAINTIFF HAS NOT FILED A
COMPLAINT, AND, THUS, IT HAS no INFORMATION REGARDING PLAINTIFF' S
ALLEGED CLAIMS OR THE NATURE OF THE ALLEGED DAMAGES.

                                                     PART A
                                    (to be completed in personal injury eases)

  1. Date of accident or occurrence'

        1(a). Age of Plaintiff(s)

  2. Most serious injuries sustained'



  3. Is there any permanent injury claimed?
        If yes, indicate the type of permanent injury:



  4. Dates of medical treatment:

  5. Is medical treatment continuing?

  6. Has there been an inpatient hospitalization?


01-105 (Rev. I0/99)(1)
               Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 49 of 85




  7.    Has there been any surgery?

        If yes, indicate the type of surgery:

   8.   Approximate medical bills to date:

        Approximate medical bills recoverable in the case :

  9.    Are there any existing liens (Workers Compensation, DPW, Medical, etc.)?



        If yes, what type and approximate amount?

 10.    Time lost from work:

 11.    Approximate past lost wages:

 12.    Is there a claim for future lost earning capacity?

        If yes, approximate future lost earning capacity?

 13.    Are there any related cases or claims pending?

        If so, list caption(s) or other appropriate identifier:



        Do you anticipate joining additional parties?

        Plaintiffs factual position as to liability :



 16.    Defense factual position as to liability:




 17.    Defense position as to causation of injuries alleged:

 18.    Identify all applicable insurance coverage:

                  Defendant                        Insurance Carrier               Coverage Limits




                                                                                                     I
        Are there issues as to the applicability
        of the above insurance coverage?:                              [3 Yes              No

 19.    Demand:                                              Offer:


LEGAL/133577465.vl




01-105 (Rev. I0/99) (2)
Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 50 of 85




EXHIBIT                                       c




                                                                 x
      1                   i

                     Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 51 of 85




                      IN THE COURT OF COMMONPLEAS OFPHILADELPHIA COUNTY
                              FIRST JUDICL41; DISTRICT OF PENNSYL VANL4
                                        TRML DIVISION .- CIVIL



                                  Santiago
                                                                            April TERM 2020
                                     Vs
                                                                                 No. 1006
                       ITW Food Equipment Group

                                                                                    Santiago Vs IM Food Equiipment Group, Llc E-RLFlS


                                                                                                                                        l
                                                                                                                                        a
                                                 RULE RETURNABLE
                                             M
                                                                                     llll lllllllllllll
                                                                                          2094Q109500031
                                                                                                        IIII                            J

                                                                                                                                        ,I




                       AND NOW, this E* day of February, 2021, a rule is hereby issued to show

               cause why this matter should not be non-prossed for failure to file a complaint in a timely

               manner.

                      Rule Returnable via Viruial Courtroom video-conference on March 3rd, 2021 at

               10:00 a.m.

                       A11 counsel and unrepresented parties shall appear via video-conference unless the

               case is settled withdrawn, ora complaint is filed. If this case is settled, withdrawn, 01' a

               complaint is filed, counsel must notify the court ixmnediately in writings and upon proper

               notification, the Rule will automatically be dissolved.

                              IT IS FURTHER ORDERED as follows:
                                                                                                                     l

                     1.     Counsel must monitor their email for an invitation to join the Zoom
              proceeding. The email will be sent approximately 2 days before the proceeding.

                      2.     A11 counsel and participants must follow the Court's "Notice to the Bar"
              Policies and Protocols for Use of Advanced Communication Technology for Court


              1 Written notification shall be faxed to the Honorable Arnold L. New C/O Stephen
              Harvey, 2020 Maj or Jury Program Administrator 215-686-2607, or emailed to
              stephen.ha1'vey@cou1'ts,phila.gov or new.vi1°tUalcourtroom@oou1'ts.phiIa.,<;ov




COPIES SENT PURSUANT TO Pa.R.C.P. zasfb) N. ERICKSON 02/05/2021
      Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 52 of 85




Proceedings in CiviIMatters (available http://www.courts.phila.gov/covid-19.) Counsel
shall provide a copy of this Notice to the Bar to each participant that they intend to invite
to the proceeding.

        3.     A court reporter will be present to transcribe the proceeding. No
audio/video recording of the proceeding is permitted except by the official court reporter.

        4.     Counsel must exchange all documents (in PDF format via email) that they          8

expect to use no later than 5 days prior to the proceeding. The documents must include all      8
                                                                                                8
exhibits and demonstratives. In addition, no later than 5 days prior to the proceeding,
                                                                                                §
Counsel shall email Chambers at (new.vi1'tualcou1'troom@courts.phila.gov) a copy of all         3

documents that they expect to use during the proceeding. All documents submitted in '           3
                                                                                                E




advance of the Zoom proceeding are subj ect to the Pennsylvania Rules of Evidence. After
                                                                                                I
the proceeding, Counsel shall meet and confer regarding the docketing of all documents
                                                                                                I8
that were used during proceeding.                                                .              3
                                                                                                I


         5.      Counsel shall email Chambers and also electronically file with the Office      f

of Judicial Records any stipulations as well as any proposed form Order no later than           8
                                                                                                i
5:00 p.m. on the day before the proceeding. Counsel shall also email Chambers a list of         t

participants and proposed witnesses along with an email address and phone number for
each person. Such list shall identify whether the person is a party, witness or other
participant, the order in which they are expected to speak, and an estimate of the amount
of time their testimony will require.

        6.     Any participant who does not have access to Zoom technology may
request leave of court to participate by audio only. Any participant joining by audio only
must email the phone number from which they will access the proceeding to email
Chambers at (new.virtualcourt1'oom@cou1ts.phila.gov) no less than one hourin advance
of the proceeding.

         7.       Counsel and clients should join the Zoom proceeding at least 10 minutes
prior to start of proceeding in case there are any technical difficulties. Counsel are
advised that if they are not in the Zoom waiting room at least 10 minutes prior to the start
of the proceeding (or they have not otherwise contacted Chambers), they risk having the             g
                                                                                                    s
                                                                                                I
proceeding start in their absence.                                                                  f
                                                                                                I
        8.     Counsel and all unrepresented parties must email Chambers at
                                                                                                    g
(new.vi1°tualcou1'troom@cou11s.phila.gov) and provide cell phone numbers prior to the           I
proceeding in the event of an unexpected technology interruption before or during the           ir
                                                                                                    §

Zoom proceeding.                                      Q



                                                                                                8
        9,     Counsel is responsible to oversee clients aNd witnesses within their control
to make sure their clients and witnesses follow this protocol as well as all of the Court's
                                                                                                i
orders. Counsel is also responsible for ensuring that their clients, witnesses and
participants have a iimctional Zoom technology to participate in the proceeding.                3
                                                                                                    t
                                                                                                    4



       10.      A11 persons are advised that in the event any person's Zoom visual
connection fails, the audio function will continue, and the proceeding will continue as
     Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 53 of 85




planned. Persons are further advised to participate in the proceeding by calling the toll
free number in the event that that person's Zoom technology fails in its entirety.

        11.    Any questions regading this Order shall be emailed to
(new.virtualcou11room6DcoLu'ts.nltila.gov) with a copy to all counsel and any
unrepresented parties.




                                                      BY THE COUK


                                                                /   o

                                                      New, 1/




                                                                                   u
                                                                                                                                           l
                                                                                                                                           i
                  Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 54 of 85                                                           ..
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           ....
                                                                                                                                           ...
                                                                                                                                            .
                                                                                                                                            .
                                                                                                                                            ..
                                                                                                                                            .
                                                                                                                                            ..
                                                                                                                                            .
                                                                                                                                            .
                                                                                                                                            .
         I                                                                                                                                  ...
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                                      I

                                                                                                                                               .
                                                                                                                                               ..
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               ...
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                                ..
                                                                                                                                                ...
                                                                                                                                                .
                                                                                                                                                .
                                                                                                                                                .
                                                                                                                                                .
                                                                                                                                                ...
                                                                                                                                                .
                                                                                                                                                .
                                                                                                                                                .
                                                                                                                                                .
                                                                                                                                                .
                                                                                                                                                .
                                        Q                                                                                                       ...
                                                                                                                                                 .
                                                                                                                                                 ..
                                                                                                                                                 .
                                                                                                                                                 .
                                                                                                                                                 .
                                                                                                                                                 .
                                                                                                                                                 .
                                                                                                                                                 .




                      FIRST JUDECIAL EISTRICT OF PENNSYLVANIA
                       PIHIILAUELPHIA CUURT OF COMMON PLEAS
                                TRIAL IMVISION _.. CIVJIL - .
                                                                                 Thursday, July 16, 2020

                                      NOTICE TO THE CIVIL BAR
                                                                                                             O




        POLICIES AND PROTOCOLS FOR USE OF ADVANCED COMMUNICATION                                                      8
                                                                                                                      ?

            TECHNOLOGY FOR COURT PROCEEDINGS IN CIVIL MATTERS

             Pursuant to paragraph 3 of Administrative Order, Amended No. 33 of2020, dated May21,

2020, the Court adopts the following Protocols and Policies for all proceedings in civil matters that
                                                                                                                 §
                                                                                                                 1
                                                                                                                 I
will be held using Advanced Conumulication Teclmology;                                                           .        8
                                                                                                                          s
                                                                                                                          s



                                                                                                                 I
                                                                                                                 e
                                                                                                                          8
                                                                                                                 l        9


             1.      Trial Division .-. Civil will use Zoom video conferencing services ("Zoom") as the          I
                                                                                                                          $2
                                                                                                                          E

                                                                                                                          8


                     designated Advaucgd Cornmunioation Technology for certain proceedings in civil               i       8.....

                                                                                                                 1i         ..
                                                                                                                           ..
                                                                                                                           ...
                                                                                                                           ...


                     matters.                                                                                              ..
                                                                                                                           ....

                                                                                                                              ....

                                                                                                                              ....


             2.      All participants .-. counsel, clients and witnesses shall familiarize themselves with                     ..
                                                                                                                              ......




                     Zoom in advance of the proceeding.              .                        .                  i            .....
                                                                                                                              ...




                                                                                                                 3              x

             3.      When signing into Zoom, each paiticipaut shall use only their first and last name           I              E


                     as their screen name along with au appropriate designation such as "plaintiff's
                     counsel, plaintiff or witness. For example, a proper screen name is "Jane Doe -
                     plai11tif'f's counsel." The screen Name cannot be an email address or nickname, et.,                          2
                                                                                                                                   9
                                                                                                                                   k


                     southsidejolmny@gmail,com.
                                                                                                                                   2


                                                                                                                                   3



             4.      All participants must confirm that their compiitei' audio is enabled and that their         !
                     Illternet connection is working properly and with sufficient signal strength. Where
                     possible, participants should use a desktop computer rather than a mobile device.           !                     i
                     When using a mobile device, ensure that device is sufficiently charged and/or
                     plugged into a power source.                                                                I
             5.      Counsel shall malce.eve1'y effort to ensure that the witness/party can use Zoom and         §
                     can view exhibits via Zoom. The camera should be positioned such that the person's          I
                     entire face and shoulders are visible.                       `             `
                                                                                                                 II
                               a




                                                                                             Page 1 of2
                                                                            Last revised' July 16, 2020

    l
                                                                                                                                             ,,
                                                                                                                                             I-


                 Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 55 of 85




            6.      During testimony by 21 party or witness, no one is pernlitted to communicate -via                  {4



                    text 01° chat application or.a11y other moans - with the testifying witness except by
                    way of on the record oral questions directed toward that witness.                                   Q




            7.      If counsel is muted and has an objection or requests permission to address the Court,
                    counsel should physically raise their hands so that the Court may 1°ecog11ize counsel.

            8.      If during the course of the proceeding it becomes necessary for counsel to consult                      3



                    with a client in private, counsel may raise their hand to request to be sent to a                       2
                                                                                                                            E
                                                                                                                            g

                    breakout room for a short time to have a private conversation.                                          2

                                                                                                                            I
                                                                                                                             8
           9.       If a participants video freezes and that participant is unable to restart video, the                    I3
                    participant shall dial-in to the Zoom proceeding and use audio only.

           10.      Counsel and parties must treat the proceeding as if it were in open court so
                    appi'op1'iate dress and decorum are required.

           11,      Counsel and parties must silence all other electronic devices.                                              3
                                                                                                                                I,
                                                                                                                                8
                                                                                                                                g


           12.      No participant may use a virtual background without Court permission.

           13.      Participants are reminded that everyone must appear on C8l11€1l3: during the entire
                    hearing, whether or not they are speaking, unless the Court directs otllerwise,
                    Farticipants must limit 01° eliminate possible background distractions.

           14.      All pal'ticipants must be able to review exhibits while also participating in a Zoom                            8
                                                                                                                                    §
                    proceeding.                                                                                                     g




                                                                                                                                    §
           15.      Pa. Rule of Judicial Administration No. 1910 provides that it "is unlawful and 8                                g4
                                                                                                                                     x


                    criminal offense to use or operate a device to capture, record, transmit 01° broadcast                          §




                    a photograph, video, motion picture or audio of a proceeding or person within a
                    judicial facility or in an area adjacent to or immediately surrounding a judicial        I
                                                                                                                                     g

                    facility without the approval of the court or presiding judicial officer or except as
I                   provided by rules of court." The Zoom proceeding to<es place in a visual                                            I
                                                                                                                                        8

                    courtroom and constitutes a judicial facility. As such, any broadcasting,                                            8



                    transmitting, video recording, audio recording, pliotograpliing, taking screenshots          1
                                                                                                                 I
                                                                                                                 A
                                                                                                                                         E
                                                                                                                                         8

                                                                                                                 3                       E

                    and/or otherwise saving Of' reproducing of the proceeding is strictly prohibited and         r
                                                                                                                 r
                                                                                                                 l\
                    is subject to penalties including contempt of court.                                                                 8




                                                                                                                 a

    I~Io11orablc Jacqueline F. Allen
    Adminis('rative Judge, Trial Division                                                                        I
                                                                                       9
                                                                                                                 I
                                                    ,u

    I~Io11o1'able Arnold L. New                                                                                  I
    Supervising Judge, Trial Division     C ivil                                                                 i

    Honorable Gary S. Glazer
    Supervising Judge, Trial Division ;-. Commerce
                                                                                                                 I
                                                                                             Page 2 of2          Iii
                                                                                                                   4
                                                                            Last revised: July 16, 2020          IK
                                                                                                                 I
                                                                 .
                                                                 .
                                                                 .
                                                                 .
Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 56 of 85




EXHIBIT                                       cc*r*.99
      Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 57 of 85




                                                                  Fi1 ed                    §ta\by the
                                                                n F 'FE run I                           *ds
                                                              N0TIQE-9                               811
                                         TO: All Defendants
                                         You are hereby notified to file a write             §4w1osed
                                         Complaint within twenty (20) days Hom the H§tT€5f service
                                         hereof or a judgment may be entered against you.
                                         Is/Arthur L. Bug ay
                                         Attorney for Plaintiff




                                      THIS IS NOT AN ARBITRATION CASE
                                      AN ASSESSMENT OF DAMAGES HEARING IS
                                      REQUIRED

ALFREDO SANTIAGO
713 High Street                     IN THE COURT OF COMMON PLEAS
Lancaster, PA 17603                 PHILADELPHIA COUNTY

                                     CIVIL TRIAL DIVISION
                vs.
                                     APRIL TERM, 2020
ITW FOOD EQUIPMENT GROUP, LLC
701 S. Ridge Avenue                 no. 01006
Troy, Oh 45374, and at
p. 0. Box 2517
Carol Stream, It 60132, and at
2917 Wayne Street
Harrisburg, PA 17111

And

ILC INVESTMENTS, INC. a/p/k/d/b/a
ILC INVESTMENTS HOLDINGS, INC.
155 Harlem Avenue
Glenview, IL 60025

And

ILC INVESTMENTS HOLDINGS, INC.
155 Harlem Avenue
Glenview, IL 60025

And

HOBART CORPORATION
71 Mall Drive



                                                                                            Case ID: 200401006
                                                                                                                L




        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 58 of 85




 Commack, NY 11725, and at
 3600 W. Lake Avenue
 Glenview, IL 60026
 and at
 Hobart World Headquarters
 701 S. Ridge Avenue
 Troy, OH 45374, and at
 2917 Wayne Street
 Harrisburg, PA 17111
                                            NOTICE



         You have been sued in Court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice are
served, by entering a written appearance personally or by an attorney and filing in writing with the
Court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgment may be entered against you by the
Court without further notice for any money claimed in the Complaint or for any other claim or
relief requested by the Plaintiff. You may lose money or property or other rights important to you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE
SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.


                                                                                           l

                            PHILADELPHIA BAR ASSOCIATION
                            Lawyer Referral and Information Service
                                1101 Market Street, I Ith Floor
                               Philadelphia, Pennsylvania 19107
                                        (215) 238-6300



                                              AVISO



        Le han demandado en la core. Si usted quire defenders de esters demanders expuestas en
las patinas siguientes, used tiene veinte (20) dias de plaza de la demands y notificacion para
asentar Una comparesencia escrita en persons O por su abogado y archiver con la core en forma
escrita Sus defenses O Sus objeciones a las demanders en contra de su persons. Sea avisado que Si
usted no se defiende, la core puede continua la demands en contra soya y puede entrar Una
decision contra usted sin aviso o notificacion adicional por la cantidad de dinero de la demands o



                                                                                           Case ID: 200401006
        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 59 of 85




por cualquier reclamacion hecha por el dernandante. Usted puede perder dinero O propiedad u otros
derechos importantes para usted.

     USTED DEBE DE LLEVAR ESTA DEMANDA A UN ABOGADO
INMEDIATAMENTE. SI NO TIENE ABOGADO O SI NO TIENE EL DINERO SUFICIENTE
PARA PAGAR TAL SERVICIO, VAYA EN PERSONA O LLAME POR TELEFONO A LA
OFICINA CUYA DIRECCION SE ENCUENTRA ESCRITO ABAJO PARA AVERIGUAR
DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL.



                     ASSOCIACION DE ABOGADOS DE FILADELFIA
                        Servicio De Referencia E Informacion Legal
                               1101 Market Street, 11th Floor
                              Filadelfia, Pennsylvania 19107
                                       (215) 238-6300




                                                                                                         .r




                                                                                                              I


                                                                                        Case ID: 200401006
                                                                                                 i
                                                                                                 'a

       Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 60 of 85




GALFAND BERGER, L.L.P.
BY: Arthur L. Bug ay, Esquire
PA ID: 62251                                       Attorney for Plaintiff
1835 Market Street, Suite 2710
Philadelphia, Pennsylvania 19103
(215) 665-6810/(215) 805-3466 (cell)
abugay@galfandberger.com
ALFREDO SANTIAGO
713 High Street                        IN THE COURT OF COMMON PLEAS
Lancaster, PA 17603                    PHILADELPHIA COUNTY

                                       CIVIL TRIAL DIVISION
                   vs.
                                       APRIL TERM, 2020
ITW FOOD EQUIPMENT GROUP, LLC
701 S. Ridge Avenue                    NO. 01006
Troy, Oh 45374, and at
p. 0. Box 2517                         JURY TRIAL DEMANDED
Carol Stream, It 60132, and at
2917 Wayne Street
Harrisburg, PA 17111

And
ILC INVESTMENTS, INC. a/p/k/d/b/a
ILC INVESTMENTS HOLDINGS, INC.
155 Harlem Avenue
Glenview, IL 60025
And

ILC INVESTMENTS HOLDINGS, INC.
155 Harlem Avenue
Glenview, IL 60025

And

HOBART CORPORATION
71 Mall Drive
Commack, NY 11725, and at
3600 W. Lake Avenue
Glenview, IL 60026
and at
Hobart World Headquarters
701 S. Ridge Avenue
Troy, OH 45374, and at
2917 Wayne Street
Harrisburg, PA 17111



                                                                            Case ID: 200401006
                                                                                                             3
                                                                                                             I
                                                                                                             I
                                                                                                             !




        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 61 of 85
                                                                                                             1




                         COMPLAINT - PRODUCTS LIABILITY



   1.     PARTIES :

   1. Plaintiff Alfredo Santiago is a citizen and resident of the Commonwealth of

Pennsylvania, residing therein at 713 High Street, Lancaster, Pennsylvania 17603 .

   2. Defendant ITW Food Equipment Group, LLC ("ITW") is, upon information and belief, a

Delaware Corporation with a principal place of business located at 701 S. Ridge Avenue, Troy,

Ohio 45374.

   3. Upon information and belief, it is believed that Defendant ITW Food Equipment Group,

LLC, at all relevant times alleged herein, has been in the business of manufacturing, designing,

distributing and selling commercial food preparing machines including, but not limited to, meat

mixing machines such as the one at issue in this civil matter.

   4. Defendant ITW Food Equipment Group, LLC is registered to conduct business in the

Commonwealth of Pennsylvania; it is believed and averred that it has been registered at relevant

times as Entity No. 3061764.

   5. It is believed and averred that Defendant ITW Food Equipment Group, LLC also

conducts business under the trade name Hobart Corporation, a company that, upon information

and belief, it acquired and which, upon information and belief, merged into Defendant ITW

Food Equipment Group, LLC.

   6. It is believed and averred that Defendant ITW Food Equipment Group, LLC identifies

"Hobart" as a brand and, upon information and belief, Defendant advertises "Hobart" as a

division of Defendant ITW Food Equipment Group, LLC.



                                                2
                                        1




                                                                                        Case ID: 200401006
        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 62 of 85


                                                                                                               0




    7. Based on information and belief, Defendant ITW Food Equipment Group, LLC regularly

 conducts business in the City and County of Philadelphia and accepts service through CT

 Corporation System in Philadelphia at 1515 Market Street, Suite 1210, Philadelphia,

Pennsylvania 19102 .

    8. It is believed and averred that, at relevant times alleged herein, Defendant ITW Food

Equipment Group, LLC performed service work, which it had undertaken for the subject

 product, identified herein, incorporated by reference through its division, Hobart Service, which

 is not a legal entity.

    9. It is believed and averted that Defendant ITW Food Equipment Group, LLC performed

such services under an agreement which Defendants refer to as a "Hobart Care Service

Agreement" or a "service contract" with purchasers of ITW Food Equipment Group, LLC brand

products, including for the subj et product, a Hobart Model Mixer Grinder identified as a Model

MG2032 Mixer Grinder.

    10. It is believed and averted that the subject Hobart Mixer Grinder, identified as Model

MG]532, was purchased in or around February 11, 2008 in a direct purchase by Plaintiff" S

employer, Weis Markets, Inc., based in Sunbury, Pennsylvania, for delivery at the Weis Market

Store No. 41, located at 1204 Millersville Pike, in the Manor Shopping Center.

    11. Defendant Hobart Corporation is believed and averred to no longer be an operation

and/or a viable legal entity as it was, upon information and belief, acquired and/or merged into

Defendant ITW Food Equipment Group, LLC sometime after February 11, 2008.

    12. Defendant Hobart Corporation, at one time, is believed to have had a sales location at 71

Mall Drive, Commack, New York 11725.




                                                3

                                                                                          Case ID: 200401006
                                                                                                                ;.~
                                                                                                                I
          Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 63 of 85
                                                                                                                »




    13. Based on information and belief, Defendant Hobart Corporation, when in business, was a

Delaware Corporation and had a principal place of business located in Troy, Ohio.

    14. It is believed and averred that Defendants have published a Manual and catalog of

replacement parts that identifies the product seller as "Hobart Corporation 701 S. Ridge Avenue

Troy, Ohio 45374-0001 .99

    15. It is believed and averred that, at relevant times, Defendants have engaged in the sale of

parts and provision of service for "Hobart" brand meat mixers, including for the subject product.

    16. It is believed and averred that the subject product is referred to by Defendants as a

"Mixer-Grinder.99

    17. It is believed and averred that the subject product was designed by Defendants identified

herein.

   18. It is believed and averred that the subject product was manufactured by Defendants

identified herein.

   19. It is believed and averred that the subject product was sold by Defendants identified

herein.

   20. It is believed and averred that Defendants are otherwise responsible for product defects

associated with the subject product pursuant to (a) a statutory merger, (b) a de facto merger, (c)

Defendants are a continuation of the product manufacturer; (d) the Pennsylvania product line

exception, (e) other doctrines establishing successor liability.

   21. At all relevant times alleged herein, Defendants are and have been regularly engaged in

the business of selling commercial food preparing machines and products such as the subject

Model MG1532, serial number 27-1175-310.




                                                  4

                                                                                           Case ID: 200401006
        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 64 of 85




    22. The photograph below shows the identification plate for the subject Hobart Mixer

Grinder:




Figure 1: Subject Product, Commercial Food Preparing Machine, Name Plate

    23. It is believed and averred that the serial number for the subject Hobart Mixer Grinder is

27-1175-310.

    24. It is believed and averred that the subject Mixer Grinder is a 60hz 208 volt 3 phase

electrical design.

    25. It is believed and averred that in or around 2011, Defendant ITW Food Equipment

Group, LLC acquired all or substantially all of the assets of Hobart Corporation.

    26. It is believed and averred that Defendant ITW Food Equipment Group, LLC is the

successor to Hobart Corporation as discussed herein.




                                                 5
                                                                                          Case ID: 200401006
        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 65 of 85




    27. It is believed that Defendant Hobart Corporation became part of Defendant ITW Food

Equipment Group, LLC in or around 2001 .

    28. Based on information and belief, it is believed that Defendant ITW Food Equipment

Group, LLC is a Delaware Corporation with a principal place of business located at 701 S. Ridge

Avenue, Troy, Ohio 43574.

    29. It is believed and averred that Defendant ITW Food Equipment Group, LLC (hereinafter

also referred to as "ITWFEG") has conducted business as "Hobart Corporation" and as "Hobart

Service Corporation."

    30. It is believed that Defendant ILC Investments, Inc. did not design, manufacture, or sell

and is not a successor to the subject product manufacturer.

    31. Alternatively, Plaintiff avers that Defendant ILC Investments, Inc. designed,                            2




manufactured, and/or sold the subject product and/or is a successor to the subject pro>duct's

manufacturer.

    32. It is believed and averred that Defendant ILC Investments, Inc., may also be known as

ILC Investment Holdings, Inc., which is, upon information and belief, is an Illinois corporation                 r




with a principal place of business located at 501 State Street, Ottawa, Illinois 61350.

    33. It is believed and averred that these companies are one and the same and all averments

are referred to each company ILC Investments, Inc., and ILC Investment Holdings, Inc.

interchangeably as one entity as ITC herein.

   34. All averments referencing ITC refer to Defendants ILC Investments, Inc., and ILC

Investment Holdings, Inc. as if fully set forth at length individually and separately, jointly and

severally,




                                                  6

                                                                                            C888 ID: 200401006
                                                                                                                 is
         Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 66 of 85




    35. In this Complaint, Defendants may also be referred to as "Defendants Hobart" or as

"Defendants ITWFEG".

    36. All averments referencing "Defendants Hobart" or "Defendants ITWFEG" refer to

Defendants, identified herein, jointly, individually, and severally.

    37. Defendants, upon information and belief, regularly and continuously conduct business in

the Commonwealth of Pennsylvania, and were SO at all relevant times .

    38. It is believed and averred that Defendants, particularly Defendants Hobart and ITWFEG

have, at relevant times, regularly and continuously have conducted business in the City and

County of Philadelphia.

    39. It is believed and averred that Defendant ITWFEG is registered with the Pennsylvania

Secretary of State as a foreign business entity and has continuously maintained this registration

since 2002.

    40. On April 30, 2018, Plaintiff was an intended user of a "Hobart" Model MG1532 Mixer-

Grinder when he was seriously and permanently injured and disfigured by this product, designed,

manufactured, and/or sold by Defendants ITWFEG, identified herein, incorporated by reference.

   11.      JURISDICTION, VENUE, AND PROCEDURAL HISTORY

    41. Jurisdiction is proper over Defendants pursuant to the Pennsylvania Long Arm statute, 42

         Pa.C.S.A. § 5301(a), et seq. and Pennsylvania law as the tortious injury giving rise to this

         cause of action occurred in the Commonwealth of Pennsylvania.

    42. Venue is proper pursuant to Rules 2179(a)(2) and 1006 of the Pennsylvania Rules of

Civil Procedure.

    43. Plaintiff commenced this civil action by writ of summons on April 21 , 2020.




                                                  7
                                                                                            C88€ ID: 200401006
                                                                                                                 *.
                                                                                                                 I.

           Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 67 of 85                                        f
                                                                                                                 F

                                                                                                                 I




    44. Plaintiffs civil action was docketed as April Term 2020, Number 001006, which is this

civil matter.
                                                                                                                 J




    45. Defendants were served with Plaintiff" S writ Qf summons pursuant to the Pennsylvania

Rules of Civil Procedure by May 4, 2020.

    46. This Complaint is a continuation of Plaintiffs original civil action commenced by writ of

summons.

    47. In this civil action, Plaintiff avers that Defendants acted by and through their respective

employees, agents, servants, bon'owed servants, and representatives at all relevant times alleged

herein.

    48. It is believed and averted that, at all relevant times alleged herein, Defendants, by license

or otherwise, regularly and continuously have used the name "Hobart" and have adopted same

for their products, as a brand reference, for their business purposes.

    49. It is believed and averred that Defendants, by placing the name "Hobart" on the subject

product, are ostensible manufacturers and are "manufacturers" of the subj et product pursuant to

Pennsylvania law, a jurisdiction that has adopted Section 400 of the Restatement (Second) of

Torts .

    111.    DEFENDANTS' PRODUCT, SALE, AND SERVICE CONTRACT

    50. It is believed and averred that Weis Markets, Inc., based in Sunbury, Pennsylvania,

purchased the subject Hobart Model MG]532-1 Mixer/Grinder for approximately $8,470.00

from Defendant Hobart Corporation, its employees, servants, and/or agents on or about January

10, ZOO8, for Defendant Hobart Corporation to deliver, by agent, contractor, or otherwise, this

subject product directly to Weis Markets' Store Number 41, located at 1204 Millersville Pike,

Manor Shopping Center, Lancaster, PA 17603-6656, pursuant to Purchase Order No. 752026.



                                                  8

                                                                                            C88€ ID: 200401006
                                                                                                                     [
                                                                                                                     rL'
                                                                                                                      r

        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 68 of 85
                                                                                                                     L




    51. It is believed and averred that, at this time, in 2008, Defendant Hobart Corporation was

Defendant ITWFEG.

    52. It is believed and averred that the subject product was sold by Defendant ITWFEG and/or

by Defendants ITWFEG.

    53. It is believed and averted that Defendants ITWFEG and/or Defendant ITWFEG designed

this product and manufactured this subject product.

    54. It is believed and averred that the subject product was delivered by Defendants ITWFEG

and/or their employees and/or agents on or around February 11, 2008.

    55. It is believed and averred that, at relevant times, Defendants created a service contract

(hereinafter referred to as the "service contract") for the Subject product with Plaintiff' S

employer, Weis Markets.

    56. Plaintiff does not possess a copy of this service contract; but Plaintiff believes and avers

that this service contract is in Defendants' possession and control.

    57. It is believed and averred that Defendants identify Defendant ITW Food Equipment

Group, LLC as "Hobart" in this identified "service contract."

    58. It is believed and averted that Defendants maintain a service provider, by their

emplo yees, servants, and/or a
                             g ents whom the
                                           y desig rate to be "authorized" serviceproviders

who provided service actions for the subject product at relevant times alleged herein.

   59. It is believed that the service provider for the subject product included Defendants'

employees, servants, and/or agents located at 2917 Wayne Street, Harrisburg, PA 17111 .

   60. It is believed and averred that the aforementioned service contract provided for

Defendants' repair, service, and maintenance for the subject product.




                                                   9

                                                                                                Case ID: 200401006
                                                                                                                     II
                                                                                                                           .......



        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 69 of 85


                                                                                                                 .
                                                                                                                 .
                                                                                                                 .
                                                                                                                 ...
                                                                                                                 ..
                                                                                                                 .
                                                                                                                 .
                                                                                                                 ....
                                                                                                                 .
                                                                                                                 .
                                                                                                                 .
                                                                                                                 ...
                                                                                                                 ....
                                                                                                                 ..
                                                                                                                 . .
                                                                                                                 .
                                                                                                                 ....
                                                                                                                 .
    61. It is believed and averred that Defendants hired and trained the "Hobart Service                         ...
                                                                                                                 .
                                                                                                                 ..
                                                                                                                 .
                                                                                                                 . ..
                                                                                                                 .
                                                                                                                 .  .
                                                                                                                 .
                                                                                                                 .
                                                                                                                 .
                                                                                                                 ..
                                                                                                                 .
                                                                                                                 ..

Technicians" and stated that they are the "most knowledgeable technicians in the industry."                          ..
                                                                                                                        ...


                                                                                                                     ...
                                                                                                                     ...

                                                                                                                         ...
                                                                                                                         ...

    62. It is believed and averred that Defendants represented that the subj et product was sold                          ...
                                                                                                                          ...
                                                                                                                           ...
                                                                                                                            ...
                                                                                                                            ..
                                                                                                                             ...
                                                                                                                  ...
                                                                                                                   ...
                                                                                                                   ....
                                                                                                                    ...
                                                                                                                               ..

without defect, in design, manufacture, or function and that this product would function for its                                .
                                                                                                                                ...
                                                                                                                                 ..
                                                                                                                                  ..
                                                                                                                                   .
                                                                                                                                   ..
                                                                                                                                    ...
                                                                                                                                    ...
                                                                                                                                     ...
                                                                                                                                      .
                                                                                                                    ....
                                                                                                                      ..
                                                                                                                       ..
particular purposes and would be free of defect to provide its operations safely without injury to                      ..
                                                                                                                         .




its intended users.

    63. It is believed and averred that Defendants designed, manufactured, and sold their product,

the subj et product, without everything necessary to make it safe for its intended uses and its

foreseeable misuses.

    64. Defendants 7 product's defective and unsafe condition rendered it unreasonably dangerous                ...
                                                                                                                ...
                                                                                                                 ..
                                                                                                                  ..
                                                                                                                   .
                                                                                                                   ...


                                                                                                                   ..
for its intended and foreseeable uses and operations.                                                           ....
                                                                                                                    .
                                                                                                                    ..
                                                                                                                  ...
                                                                                                                  ...
                                                                                                                   ...
                                                                                                                   ...
   65. It is believed and averted that, before Plaintiff" S injury, Defendants knew or, through                    ...
                                                                                                                   ..
                                                                                                                   .
                                                                                                                   .




reasonable care, should have known about operators of its subject model product, the Hobart
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                ..
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                .

Model 1532 Mixer-Grinder, being injured by the product's moving components which did not

stop, for the machine to become de-energized or rendered in a safe condition, in a zero

mechanical state or otherwise non-operable position when the product's hopper lid was opened.

   66. It is believed and averred that Defendants' design, for this model and subject product,

included or should have included durable feasible safety components that would have rendered

the product incapable of operation, preventing, among other things, the product's auger/mixing

arm/conveyor assembly from operation while the product's hopper lid was in an open position.

   67. It is believed and averred that the subj ect product was without substantial change at the

time of Plaintiff' S injury from when it was designed, manufactured, sold, and placed into the

stream of commence by Defendants .



                                                10

                                                                                           Case ID: 200401006
                                                                                                                 4

                                                                                                                 I

                                                                                                                 i

                                                                                                                 a




          Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 70 of 85
                                                                                                                 1

                                                                                                                 I




    68. It is believed that Defendants knew or, through reasonable care, should have known that

the subj et product's hopper lid interlock was not properly or reasonably functioning or

operating at the time of Plaintiffs injury and before.

    69. It is believed and averred that Defendants, through their service providers, undertook to

provide (a) proper; (b) reasonable; and (c) timely (d) competent service and repairs for the

subj et product, at relevant times alleged herein.

   IV.      DEFENDANTS' IMPROPER SERVICE/REPAIR AND PLAINTIFF'S
            INJURY
   70. It is believed and averred that, pursuant to this service agreement, Defendants were called

to provide service repairs for the subject product on or before March 12, 2018 and that, pursuant

to this contract service call, Defendants generated Work Order WO0662326 which involved

Defendants, by and through their personnel, employees, servants, agents, and/or representatives

to go to Weis's store for the subject product, to perform inspection, service, testing, and repairs

SO that the product would function properly and safely and that, among other things, its safety

features would function during the product's operations to minimize operator and user injury and                 8



                                                                                                                 1




danger.

    71. Defendants' failure to properly, reasonably, and/or competently perform its undertakings,

directly and/or indirectly, resulted and proximately caused Plaintiff" S injuries and damages.

    72. It is believed and averred that Defendants, through their service department, Defendants '

employees, servants, agents, and/or authorized service representatives marked this service call

complete by March 21, 2018.

    73. It is believed and averred that Defendants' March service call and inspection and repair

was for the product's controls and electrical operations and that, reasonable inspection and repair




                                    I
                                                 11
                                                                                            Case ID: 200401006
            Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 71 of 85




would have included testing, inspection, repair, and evaluation of the product's safety features,

including its Hopper lid interlock features and components.

    74. It is believed and averred that Defendants Hobart/ITWFEG did not lock out, warn, tag

out, or otherwise inform Weis that the subj et product was not operating properly or had any

safety problems or that the subject product's Hopper interlock was not operating safely or

reliably.

    75. It is believed that Defendants, instead, identified the subject product as being safe for

operation and without any condition that would render it unsafe.

    76. It is believed and averred that Defendants, by their employees, servants, agents, and/or

designated repair personnel, identified the product as being without substantial change after this

March service repair.

    77. It is believed and averted that Defendants did not properly or reasonably perform

inspection, testing, repair, and safety evaluation of the subject product and, as a direct and

proximate result of Defendants' failure to properly, reasonably, or safely perform this

undertaking, Plaintiff suffered grievous and permanent injuries on April 30, 2018.

    78. It is believed and averted that Defendants knew, at all relevant times, before the sale of

the subject product, that the product's operating components, its Hopper area with moving parts,

posed a safety hazard for operators and users and that this area required all feasible safety

components and devices to make it safe for operations and use and not unreasonably dangerous

and defective.
                                                                                                                  c

                                                                                                                      8




    79. It is believed and averred that Defendants knew at all relevant times that warnings or                    ,



                                                                                                                  l



                                                                                                                  J




instructions are not a reasonable or proper or safe substitute for designed safety components to

protect the user and operator.



                                                 12

                                                                                             Case ID: 200401006
                                                                                                                   IQ;

        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 72 of 85




                                                                                                                       r


    80. It is believed and averred that Defendants' failure to use reasonable care in performing its

undertaking or those of its designated service provider was a direct and proximate result of

Plaintiffs injuries and damages.

   v.      DEFENDANTS' PRODUCT DEFECTS

   81. On April 30, 2018 Plaintiff suffered injuries to his left arm and extremity when he was

        injured by the subject product which Defendants sold without feasible safety features that

        would have prevented Plaintiff' S injuries and damages.

   82. It is believed and averred that Defendants, through their servicing employees, servants,

        agents, and/or designated authorized repair personnel, performed maintenance, service,

        repair, and inspections of the subject product after its sale, before Plaintiff S injury and

        that Defendants had inspected the subject product and had stated that it had performed                     ,




        repairs on its controls before Plaintiff" s injury and accident of April 30, 2018.

   83. It is believed and averred that Defendants had a duty to warn Plaintiff and his employer

        of any unsafe condition with the subj et product and that, notwithstanding this duty,                      I


        Defendants failed to perform this duty with reasonable and proper care by:

            a. Failing to properly or reasonably inspect the subject product with reasonable care,

           b. Failing to properly or reasonably repair the subject product,

           c. Failing to properly or reasonably maintain the subject product,

            d, Failing to properly or reasonably service the subj et product;

           e, Failing to properly or reasonably communicate about unsafe conditions to the

               subject product;

           f`. Failing to communicate that the subj et product was in an unreasonably

               dangerous condition and should not be operated;



                                                  13

                                                                                              Case ID: 200401006
    Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 73 of 85

                                                                                                                i




       g. Replacing the subj et product's parts with parts that rendered it unreasonably

           dangerous.

84. It is believed that the subject model product is defectively designed and did not perform

   to consumer expectations and is defective due to its operation while the hopper lid is in

   the open position and failure to shut off with no function in a zero mechanical state or

   otherwise in a safe fashion without causing injury to the user or operator.

85. Defendants' products' defects include, and Defendants' liability in negligence and strict

   liability are premised upon but are not limited to the following:

       a. The failure to incorporate a proper or feasible interlock safety system for its

           hopper and moving components, including but not limited to a fuse system to

           protect the interlock switch, which would shut off electric power to the system

           before damage to the user or operator,

       b. The failure to properly or feasibly enclose the control system to protect it from

           moisture and corrosive or material debris to cause non-functioning of the Hopper
                                                                                                            i

           interlock system,

       c. The failure to properly or feasibly incorporate a safety shut off system that would

           prevent operation without fail during any point when the Hopper cover/lid is not

           fully enclosed;

       d. The failure to incorporate proper and feasible safety guards that are interlocked to

           prevent operation when the Hopper cover is not fully enclosed as a failsafe safety

           system to prevent and minimize operator and user injuries,




                                            14

                                                                                       Case ID: 200401006
                                                                                                                       3

                                                            l
         Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 74 of 85




                                                                                                                   i
           e. Failing to incorporate on the subject product all feasible safety devices, guards,

                and interlocks to make the product safe for its users and operators and without any

                condition to render it unreasonably dangerous and/or defective,

           f. Selling a product that was defective and/or unreasonably dangerous and without

                everything necessary to make it safe for its intended uses and foreseeable misuses,

           g. Failing to incorporate and provide proper, feasible, and complete warnings and

                instructions regarding the subj et product to make it safe for its uses and

                operations and not unreasonably dangerous and/or defective,

           h. Other defective and dangerous conditions that rendered the subj et product

                unreasonably dangerous and/or defective,

           i.   Selling the product and/or failing to prevent its condition as sold or serviced to be

                operable with the hopper lip or lid open and/or selling the product without a

                failsafe means to absolutely prevent its operation with the hopper lid open.

   VI.     PLAINTIFF'S INJURY AND DAMAGES

   86. Defendants' product's defects caused Plaintiff serious and grievous injuries and damages.

   87. Plaintiffs medical costs exceed $45,957.71 as of August 5, 2019.

   88. At the time of Plaintiff' S injury, he was earning steady wages as an employee of Weis

Markets until his injury and suffered wage and employment losses as a direct and proximate

result of Defendants' defective product and/or Defendants' negligence set forth herein.

   89. Plaintiffs injuries and damages exceed $50,000.00, excluding interest, costs, and delay

damages.

   90. As a direct and proximate result of Defendants' product's defective conditions, as sold

and placed in the stream of commerce, by its design, manufacture, assembly, sale and/or



                                                 15

                                                                                              Case ID: 200401006


                                                                                                                   I
                                                                                                                   i
                                                                                                                   8
        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 75 of 85




                                                                                                                      i
components, therein, Plaintiff suffered permanent and severe injuries that include: (a) injuries to

his bones, muscles, ligaments, and nerves, and sequalae thereto, (b) injuries and damage to his
                                                                                                                      f



left arm and extremity, including, but not limited to (i) an open posterior dislocation to his left      I
                                                                                                                      z




elbow and (ii) a Type I or II open displaced fracture of his coronoid process to his left ulna, (c)

injuries and damages requiring emergency medical treatment, including a closed reduction to
                                                                                                                          »




                                                                                                                      (


Plaintiff' S left elbow operation, (d) medical treatment and costs, past and future, (e) wage loss,

past and future, (f) pain, suffering, past and future; (g) disfigurement; (h) lost enjoyment of life's

pleasures, past and future, and (i) other damages, some or all of which are permanent in nature.

    91. Plaintiff was a young man at the time of this incident and will suffer from his injuries

caused by Defendant's negligence and/or Defendant's defective product for the rest of his life.                       I
                                                                                                                      Il
                                                                                                                      5

                                                                                                                      I
                                                                                                                      5




    VII. PLAINTIFF'S CIVIL CLAIMS
                                                                                                                      E

                                                                                                                      ;
                                                                                                                      I
                                                                                                                      8




    92. Plaintiff hereby repeats and reaffirms the aforementioned averments as if fully set forth at

        length herein.                                                                                            I
                                                                                                                      s




                                                                                                                  ;I
                                    COUNT I-NEGLIGENCE                                                                i
                                                                                                                      r




                             PLAINTIFFS v. DEFENDANTS ITWFEG
                                                                                                                  I
                                                                                                                      8




                               For his First Count, Plaintiff avers as follows:                                       5



                                                                                                                  4


                                                                                                                  i

   93. Plaintiff hereby incorporates by reference the above paragraphs as if fully set forth at

 length herein.

   94. Plaintiff" S injuries and damages were caused by the negligence of Defendants, which

 arose through Defendants' negligence, carelessness and/or Defendant's failure to use reasonable
                                                                                                                  4



 or ordinary care, Defendants' recklessness and/or wrongdoing and/or Defendants' disregard                        g



                                                                                                                  I




 and/or improper or unreasonable regard for the safety of others, by act and/or omission,

 including, but not limited to, inter alia, Defendants' :


                                                  16
                                                                                             Case ID: 200401006
        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 76 of 85




        a.    Failure to design, manufacture, sell and/or supply the subject product with due

care,

        b.    Failure to incorporate on the subject product proper or adequate safety features for

its intended and/or foreseeable uses, misuses and/or use,

        c.    The failure to properly or adequately guard the aforementioned product to prevent

and/or minimize injury to users and/or operators, such as Plaintiff, during the product's intended

and/or foreseeable uses,

        d.    The failure to incorporate feasible, material, safety components and/or features,

which would prevent or minimize the product's risk of injury during the product's foreseeable

and/or intended uses,

        e.    The failure to suggest, supply, sell, incorporate and/or instruct with regard to

feasible and/or reasonable injury and/or accident prevention devices that could have been used

with the subject product to minimize and/or prevent injury, during the product's foreseeable

and/or intended uses,

        f.    The failure to minimize to the fullest extent feasible the product's hazards and/or

risks associated with the subject product's use, its intended use and/or foreseeable uses,

        g.    The failure to provide every device and/or element necessary to make the product

safe for its intended uses and/or its foreseeable uses,

        h.    The failure to properly or adequately test and/or inspect the subj et product with

reasonable care to determine whether the product could be used without injuring its intended

users, foreseeable users and/or operators,

        i.    The failure to provide proper or adequate warnings and/or instructions regarding

the product's hazards and/or dangers and/or instructions with regard to how to prevent or



                                                17

                                                                                             Case ID: 200401006
                                                                                                                I ...
                                                                                                                    ......

                                                                                                                             ...
        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 77 of 85                                             .
                                                                                                                   ...


                                                                                                                    .
                                                                                                                    ....




                                                                                                                    ..



                                                                                                                      ..
                                                                                                                      .
                                                                                                                      .
                                                                                                                      .
                                                                                                                      .
                                                                                                                       .
                                                                                                                       .
                                                                                                                      .
                                                                                                                      ..
                                                                                                                       .
                                                                                                                      .
                                                                                                                       .
                                                                                                                       ..
                                                                                                                      .
                                                                                                                      .
                                                                                                                      .
                                                                                                                   .
                                                                                                                   .
                                                                                                                   ..
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    ..
                                                                                                                     ..
                                                                                                                   ..
                                                                                                                   ..
                                                                                                                    ..
                                                                                                                     ..
                                                                                                                     .
                                                                                                                     ..
                                                                                                                   ..
                                                                                                                   .
                                                                                                                   ..
                                                                                                                   .
                                                                                                                   ..

                                                                                                                   ..

                                                                                                                   ...
                                                                                                                   ..
                                                                                                                   ....

                                                                                                                   ....




 minimize injury with regard to the product through proper or adequate safety features and/or                    ..
                                                                                                                 ...


                                                                                                                   .
                                                                                                                   ..
                                                                                                                 ....




                                                                                                                   ..
                                                                                                                   ..

                                                                                                                   ..
                                                                                                                   .
                                                                                                                   ..




 use,
                                                                                                                   ..
                                                                                                                   .
                                                                                                                   ....




                                                                                                                 ..


                                                                                                                 .
                                                                                                                 ..
                                                                                                                 .
                                                                                                                 ..
                                                                                                                 ..
                                                                                                                 .
                                                                                                                 ..
                                                                                                                  .
                                                                                                                  .
                                                                                                                  ..
                                                                                                                  .
                                                                                                                  .




               The failure to properly or adequately determine, inspect, test and/or assess the
                                                                                                                  .
                                                                                                                  .



        j~
                                                                                                                  ..
                                                                                                                   .
                                                                                                                   ..
                                                                                                                   .
                                                                                                                   .
                                                                                                                   .
                                                                                                                   .
                                                                                                                   .
                                                                                                                   .
                                                                                                                   .
                                                                                                                   .
                                                                                                                   .
                                                                                                                   ..
                                                                                                                    .
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                ..
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                .
                                                                                                                .

 product's dangers and/or hazards associated with its intended and/or foreseeable uses,

        k.     The failure to comply with applicable industry and/or government statutes,

 regulations and/or standards, customs or practices,

        1.     The failure to properly or adequately inspect the subject product;

        m.     The failure to properly or adequately test the subject product,

        n.     The failure to design, manufacture, sell or supply the subject product with

 adequate guards and/or safety devices,

        o.     The failure to incorporate feasible safety devices and/or controls, including but

not limited to jogging controls and/or proper or adequate emergency stop controls, end

user/operator guards, controls and/or devices,

        p.      The failure to properly, reasonably, or adequately inspect, repair, maintain,

 and/or service the subject product,

        q.     The failure to properly or adequately incorporate feasible local controls and/or

 devices to unjam and/or clear debris;

        r.     The failure to incorporate a proper or adequate guarding system;

        s.     The failure to properly or adequately train with regard to the subject product;

        t.     The failure to properly or adequately incorporate feasible local controls and/or

components to unjam and/or clear debris,

        u.     The failure to properly or reasonably adhere to internal standards and/or industry

standards for design safety and/or repair/service protocols,



                                                 18

                                                                                           Case ID: 200401006
                                                                                                                    i
        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 78 of 85




       v.      The failure to properly or reasonably perform an undertaking;                                    i


       W.      The failure to properly or adequately assemble or set up the subject product;

       x.      Negligence per se,

        y.     The failure to correct unsafe conditions,

       z.      The failure to adhere to government regulation, law, industry standard, custom

and/or reasonable practices

       as.     The failure to incorporate proper or adequate interlocked safety devices,

       bb.     The failure to sell, use or supply proper or adequate safety devices,

       cc.     The failure to perform Defendant's undertaking with regard to the subj et

product's sale, installation, training and/or assembly, with due or proper care,

       dd.     The failure to supply safe chattel with proper safety components;

       ee.     The failure to properly or adequately sell or set up the subject product with all

feasible safety features, instructions and/or warnings,

       ff.     The failure to provide Defendant's product with proper or adequate guards;

       go.     The failure to incorporate a design that makes the product return immediately to a

zero mechanical state when E-Stop/life line emergency stops are activated,                                      i




       hh.     The failure to provide proper or adequate post-sale instructions or warnings,

       ii.     The failure to provide proper or adequate supervision, start-up, testing and/or

       instruction pursuant to the sale or otherwise undertaken by Defendant.

    95. As a direct and proximate result of Defendants' carelessness, recklessness, negligence
                                                                                                                i
                                                                                                                I
and/or wrongdoing, and/or Defendants' failure to use reasonable or ordinary care, Plaintiff

suffered injuries and damages described above, incorporated herein by reference.

       WHEREFORE, Plaintiff demands judgment for an amount in excess of Fifty Thousand



                                                 19

                                                                                           Case ID: 200401006
                                                                                                                g
                                                                                                                r
                                                                                                                i



        Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 79 of 85
                                                                                                                E

                                                                                                                1




($50,000.00) Dollars, exclusive of interest, delay damages, and costs. Plaintiff further demands

interest, costs and delay damages from said Defendants, jointly and severally.

                             COUNT II-STRICT LIABILITY

                            PLAINTIFFS v. DEFENDANTS ITWFEG

       For his Second Count, Plaintiffs aver as follows:

   96. Plaintiffs hereby incorporate by reference the above paragraphs as if fully set forth at

length herein.

   97. Defendants' subj et product and its component parts were defective, unreasonably

dangerous, and in an unsafe condition when they were sold by Defendants and when it left

Defendants' control and possession.

   98. Defendants' subj ect product and its component parts were defective, unreasonably

dangerous and in an unsafe condition when it was manufactured, designed, assembled, supplied

and/or distributed into the stream of commence by Defendants.

    99. At all relevant times, Defendants' product in question was without substantial change

from the condition in which it was sold and/or supplied by Defendants.

    100.         Defendants' product was defective and unsafe for the reasons set forth above,

herein, incorporated by reference, including, but not limited to its malfunction and/or

manufacturing defects, which caused Plaintiff-Husband's injury and Plaintiffs' damages,

discussed herein.

    101.         Defendants' product is defective and unsafe because it lacked proper or adequate

instructions, directives, and/or warnings and/or limitations with regard to its use, associated with

regard to its hazards and/or dangers related to the product's intended and/or foreseeable use.




                                                 20

                                                                                           Case ID: 200401006
                                                                                                                     L,
                                                                                                                     l,
                                                                                                                     R




              Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 80 of 85




       102.        Defendants are strictly liable to Plaintiff for his injuries and damages pursuant to

    §402A of the Restatement (Second) of Torts and Pennsylvania law.

       103.        As a direct and proximate result of Defendants' product's defects, Plaintiff was

    injured and Plaintiff suffered injuries and damages, set forth above, incorporated by reference,

           WHEREFORE, Plaintiff demands judgment, for an amount in excess of Fifty Thousand

    ($50,000.00) Dollars, exclusive of interest and costs. Plaintiff further demands interest, costs

    and delay damages from said Defendants, jointly and severally.

                  COUNT III-BREACH OF WARRANTY-EXPRESS AND IMPLIED

                              PLAINTIFFS v. DEFENDANTS ITWGEG

           For his Third Count, Plaintiff avers as follows:

       104.        Plaintiffs hereby incorporate by reference the above paragraphs as if fully set

    forth at length herein.

        105.       Based on information and belief, at all relevant times hereto, Defendants are,

    under the facts herein, the sellers and/or merchants of goods pursuant to the Pennsylvania

    Commercial Code, 13 Pa. C.S.A. §2103 et seq,

       106.        Based on information and belief, at all relevant times hereto, Defendants are and

    were, at all relevant times, required to sell their product and its product's component parts in a

    merchantable condition and fit for this product's particular purposes,

        107.       Based on information and belief, at all relevant times, Defendants had reason to

    know that those using Defendants' product would be relying upon Defendants' skill and


\
    judgment in furnishing, supplying, selling and/or distributing a suitable product and good which                     \




    was fit for its particular purpose and which was of merchantable quality.




                                                     21
                                                                                                Case ID: 200401006
                                                                                                                 L;
                                                                                                                 I,
           Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 81 of 85                                        E




    108.       Defendants, upon information and belief, expressly and/or impliedly represented                   i



that the subject product's fitness and/or merchantability for a particular purpose and/or use was

safe by, inter alia, placing the subj et product into the stream of commerce through this

product's sale and/or distribution.

    109.       Defendants breached its implied and express warranties by selling and/or

supplying a product in a defective condition, including one that created by its design,

manufacturing state and/or waring and/0r instruction defects, referenced above, incorporated by

re Terence a


    110.       Based on information and belief, at some time prior to April 30, 2018 and well

known to Defendants, Defendants expressly representative and/or in some other manner

conveyed warranties that the subject product and its component parts was safe for its and their

respective purposes, intended or otherwise of merchantable quality.

    111.       Based on information and belief, at some time prior to April 30, 2018, Defendants

represented that the subj et product and its component parts thereto was safe to use, and/or that it

would not cause injury to those using said product in an intended and/or reasonably foreseeable

manner.

    112.       It is believed and averred that Defendants represented and/or otherwise implied

through the product's sale that the subject product's hopper interlock would function properly

and reliably to prevent injury to users and operators.

    113.       It is believed and averred that Defendants marketed the subj et product and

component parts with said warranties, including those set forth above, that form part of the

bargain for selling, purchasing and/or acquiring this aforementioned product and component

pa1"ts, which were reasonably relied upon by the product's purchaser.



                                                 22
                                                                                            C88€ ID: 200401006
           Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 82 of 85




    114.       Based on information and belief, in truth and in fact, said representations and

warranties for the subj ect product and its component parts were false and materially misleading.

    115.       As a direct and proximate result of Defendants' breaches of warranty, express

and/or implied, set forth above, incorporated by reference, Plaintiff suffered severe and disabling

injuries, set forth above, and Plaintiff suffered damages, identified herein, incorporated by

reference .

        WHEREFORE, Plaintiff demands judgment for an amount in excess of Fifty Thousand

($50,000.00) Dollars, exclusive of interest and costs. Plaintiff further demand interest, costs and

delay damages from said Defendants, jointly and severally.


                                              Respectfully submitted,


                                              GALFAND BERGER, LLP




                                              B Y:
                                                      ARTHUR L. BUGAY, ESQUIRE




                                                 23

                                                                                            C886 ID: 200401006
                            Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 83 of 85


                                                    VERIFICATION


                    The undersigned, having read the attached pleading, verifies that the within pleading is

     based on information furnished to counsel, which information has been gathered by counsel in

      the course of this lawsuit. The language of the pleading is that of counsel and not of signers.

      Signers verify that they have read the within pleading and that it is true and correct to the best of

      signers' knowledge, information and belief. To the extent that the contents of the pleading are

      that of counsel, verifiers have relied upon counsel in taking this verification. This verification is

      made subj et to the penalties of 18 Pa. R.C.P. §4904 relating to unsworn falsification to

      authorities.




                                                                  Alfredo Santiago
                                                                 ALFREDO SANTIAGO


Signature:   Ftli
                                 A 44 cc*\


   Email: alfredo.sa ntiago289@gmail.<;om

                                                                                                         Case ID: 200401006
                                                                 ,-

Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 84 of 85




EXHIBIT                                      £44           99
            Case 5:21-cv-01383-EGS Document 1 Filed 03/23/21 Page 85 of 85                          1




         IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                           CIVIL TRIAL DIVISION


   SANTIAGO                                              APRIL TERM, 2020

   v.                                                    NO. 1006


   ITW FOOD EQUIPMENT GROUP
                                                                    Santiago Vs Itw Food Eq-ORDER




                         , J/*          .
                                            ORDER                   lllllIIIIIIIIIIIIIIIII
                                                                           20040100600037

        AND NOW , this           day of March, 2021 , it is hereby ORDERED and DECREED the

Rule Returnable as to why the matter should not be non-prossed for failure to filed a complaint

in a timely manner, listed for 3rd of March, 2021 is DISSOLVED.

        The Case Management Order issuance date for the above-captioned matter has been

rescheduled for April 6"', 2021, after which a Case Management Order will be issued by a civil

case manager subsequent to a review of the electronic court record, civil docket, and case

management memoranda.

        Attendance by all counsel of record and unrepresented parties is waived. No Case

Management Conference will be held in City Hall.



                                                    BY THE COURT:




                                                    ARNOLI         NEW
